

EXECUTION COPY
 
CUSIP Numbers  - Deal  __________
 
Revolver  __________
 


 
CREDIT AGREEMENT
 
among
 
INTEGRYS ENERGY GROUP, INC.,
as Borrower
 
THE LENDERS IDENTIFIED HEREIN,
 
JPMORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
KEYBANK NATIONAL ASSOCIATION
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agents




BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


and


BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES INC.,
as Lead Arrangers, Book Managers and Global Coordinators


DATED AS OF APRIL 23, 2010


 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Section 1.
DEFINITIONS AND ACCOUNTING TERMS
1
1.1
Definitions
1
1.2
Computation of Time Periods
15
1.3
Accounting Terms
15
1.4
Letter of Credit Amounts
15
Section 2.
LOANS
16
2.1
Revolving Loan Commitment
16
2.2
Method of Borrowing for Revolving Loans
16
2.3
Funding of Revolving Loans
16
2.4
Continuations and Conversions
17
2.5
Minimum Amounts
18
2.6
Reductions and Increases of Revolving Loan Commitment
18
2.7
Evidence of Debt
19
2.8
Swing Line Loans
20
2.9
Letters of Credit
23
2.10
Cash Collateral
32
2.11
Defaulting Lenders
34
Section 3.
PAYMENTS
36
3.1
Interest
36
3.2
Prepayments
36
3.3
Payments
36
3.4
Fees
37
3.5
Place and Manner of Payments
37
3.6
Pro Rata Treatment
38


 
i

--------------------------------------------------------------------------------


 
 
3.7
Computations of Interest and Fees
38
3.8
Sharing of Payments
39
3.9
Evidence of Debt
39
Section 4.
ADDITIONAL PROVISIONS REGARDING LOANS
40
4.1
Pricing Provisions
40
4.2
Capital Adequacy
42
4.3
Compensation
43
4.4
Taxes
43
4.5
Replacement of Lenders
45
Section 5.
CONDITIONS PRECEDENT
46
5.1
Closing Conditions
46
5.2
Conditions to Each Extension of Credit
48
Section 6.
REPRESENTATIONS AND WARRANTIES
48
6.1
Organization and Good Standing; Assets
48
6.2
Due Authorization
49
6.3
No Conflicts
49
6.4
Consents
49
6.5
Enforceable Obligations
50
6.6
Financial Condition
50
6.7
No Material Change
50
6.8
No Default
50
6.9
Indebtedness
51
6.10
Litigation
51
6.11
Taxes
51
6.12
Compliance with Law
51

 
 
ii

--------------------------------------------------------------------------------


 
 
6.13
ERISA
51
6.14
Use of Proceeds; Margin Stock
52
6.15
Government Regulation
53
6.16
Disclosure
53
Section 7.
AFFIRMATIVE COVENANTS
53
7.1
Information Covenants
53
7.2
Financial Covenant
55
7.3
Preservation of Existence and Franchises.
55
7.4
Books and Records
55
7.5
Compliance with Law
56
7.6
Payment of Taxes and Other Indebtedness
56
7.7
Insurance
56
7.8
Use of Proceeds
56
7.9
Audits/Inspections
56
7.10
Restrictive Agreements
57
Section 8.
NEGATIVE COVENANTS
57
8.1
Nature of Business
57
8.2
Consolidation and Merger
57
8.3
Sale or Lease of Assets
58
8.4
Arm’s-Length Transactions
58
8.5
Fiscal Year
58
8.6
Liens
59
Section 9.
EVENTS OF DEFAULT
60
9.1
Events of Default
60
9.2
Acceleration; Remedies
62

 
 
iii

--------------------------------------------------------------------------------


 
 
9.3
Allocation of Payments After Event of Default
63
Section 10.
AGENCY PROVISIONS
64
10.1
Appointment
64
10.2
Delegation of Duties
64
10.3
Exculpatory Provisions
64
10.4
Reliance on Communications
66
10.5
Notice of Default
66
10.6
Non-Reliance on Agent and Other Lenders
66
10.7
Indemnification
67
10.8
Agent in Its Individual Capacity
67
10.9
Successor Agent
68
10.10
Other Agents
68
Section 11.
MISCELLANEOUS
68
11.1
Notices
68
11.2
Right of Set-Off
69
11.3
Benefit of Agreement
70
11.4
No Waiver; Remedies Cumulative; Enforcement
73
11.5
Payment of Expenses, etc.
74
11.6
Amendments, Waivers and Consents
74
11.7
Counterparts/Telecopy.
76
11.8
Headings
76
11.9
Survival of Indemnification and Representations and Warranties.
76
11.10
Confidentiality.
76
11.11
Governing Law; Venue
76
11.12
Waiver of Jury Trial; Waiver of Consequential Damages
77

 


  iv
 

--------------------------------------------------------------------------------

 
 
 
11.13
Payments Set Aside
77
11.14
Time
78
11.15
Severability
78
11.16
Assurances
78
11.17
USA Patriot Act Notification
78
11.18
Entirety
78
 11.19
No Advisory or Fiduciary Responsibility
78 



 
SCHEDULES
 
Schedule 1.1                                      Commitment Percentages
Schedule 2.9                                      Existing Letters of Credit
Schedule 6.1                                      Subsidiaries
Schedule 8.3                                      Asset Sales
Schedule 8.6                                      Existing Liens
Schedule 11.1                                    Notices
 
EXHIBITS
 
Exhibit 2.2                                           Form of Notice of
Borrowing
Exhibit 2.4                                           Form of Notice of
Continuation/Conversion
Exhibit 2.7                                           Form of Revolving Loan
Note
Exhibit 2.8                                           Form of Swing Line Loan
Notice
Exhibit 7.1(c)                                      Form of Officer’s
Certificate
Exhibit 11.3                                        Form of Assignment Agreement
 
v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Credit Agreement”), dated as of April 23, 2010, is
entered into among INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation (the
“Borrower”), the Lenders (as defined herein), BANC OF AMERICA SECURITIES LLC and
J.P. MORGAN SECURITIES INC., as Lead Arrangers, Book Managers and Global
Coordinators, JPMORGAN CHASE BANK, N.A., U.S. BANK, NATIONAL ASSOCIATION, WELLS
FARGO BANK, NATIONAL ASSOCIATION, KEYBANK NATIONAL ASSOCIATION and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Syndication Agents, and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (in such capacity, the “Agent”), Swing Line
Lender and L/C Issuer.
 
RECITALS
 
WHEREAS, the Borrower has requested that the Lenders provide a $735 million
revolving credit facility to the Borrower for the purposes set forth herein; and
 
WHEREAS, the Lenders have agreed to provide such revolving credit facility on
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
Section 1. DEFINITIONS AND ACCOUNTING TERMS
 
1.1 Definitions.
 
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires.  Defined terms herein shall include in
the singular number the plural and in the plural the singular:
 
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.
 
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person.  A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agent” means Bank of America, N.A. and any successors and assigns in such
capacity.
 

--------------------------------------------------------------------------------


 
 
“Aggregate Commitments” means, collectively, the Revolving Loan Commitment of
each Lender.
 
“Applicable Percentage” means, at any time, the appropriate applicable
percentages corresponding to the Borrower’s Public Debt Ratings in effect as of
the most recent Calculation Date, as shown below:
 
 
 
 
Pricing
Level
 
 
 
Borrower’s Public
 Debt Rating
Applicable
Percentage for
Eurodollar Loans and Letter of Credit Fees
 
 
Applicable
Percentage for
Base Rate Loans
 
 
Applicable
Percentage for
Commitment Fees
         
I.
A or higher from S&P or
A2 or higher from Moody’s
1.500%
0.500%
0.175%
         
II.
A- from S&P or
A3 from Moody’s
1.750%
0.750%
0.225%
         
III.
BBB+ from S&P or
Baa1 from Moody’s
2.000%
1.000%
0.300%
         
IV.
BBB from S&P or
Baa2 from Moody’s
2.250%
1.250%
0.375%
         
V.
BBB- from S&P or
Baa3 from Moody’s
2.750%
1.750%
0.500%
         
VI.
Unrated or BB+ or lower from S&P and
Ba1 or lower from Moody’s
3.000%
2.000%
0.625%





The Applicable Percentage for Eurodollar Loans, Letter of Credit Fees and Base
Rate Loans and the Commitment Fees shall, in each case, be determined and
adjusted on the date (each a “Calculation Date”) five Business Days after the
date there is a change in the Borrower’s Public Debt Rating.  Each determination
of the Applicable Percentage shall be effective from one Calculation Date until
the next Calculation Date.  Any adjustment in the Applicable Percentage shall be
applicable to all existing Revolving Loans as well as any new Revolving Loans
made.
 
2

--------------------------------------------------------------------------------


 
In the event that the Public Debt Ratings of S&P and Moody’s do not correspond
to the same Pricing Level, then the higher of the two ratings shall determine
the Pricing Level, except that if the Public Debt Ratings differ by more than
one Pricing Level, the Pricing Level that is one Pricing Level lower than the
Pricing Level corresponding to the higher of such ratings shall determine the
Pricing Level.  If only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Pricing Level shall be determined by reference to the available
rating.
 
The Borrower shall promptly deliver to the Agent, at the address set forth on
Schedule 11.1, information regarding any change in the Borrower’s Public Debt
Rating, as determined by S&P and Moody’s, that would change the existing Pricing
Level pursuant to the preceding paragraph.
 
“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities Inc.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Base Rate” means, for any day, the rate per annum equal to the greatest of (a)
the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime Rate
in effect on such day or (c) the Eurodollar Rate plus 1.00%.  If for any reason
the Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable after due inquiry to ascertain the rate set
forth in clause (a) and/or (c) of the preceding sentence for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Base Rate shall be determined without
regard to such clause (a) or (c), as applicable, until the circumstances giving
rise to such inability no longer exist.  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurodollar Rate, respectively.
 
“Base Rate Loan” means a Revolving Loan which bears interest based on the Base
Rate or a Swing Line Loan.
 
“Borrower” means Integrys Energy Group, Inc., a Wisconsin corporation.
 
“Borrower Materials” has the meaning specified in Section 7.1.
 
“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders and the Agent, whenever arising, under this Credit
Agreement, the Notes or any of the other Credit Documents.
 
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Milwaukee, Wisconsin, Charlotte, North Carolina
and New York, New York; provided that in the case of Eurodollar Loans or Base
Rate Loans as to which the Base Rate is determined in accordance with clause (c)
of the definition of “Base Rate, means any such day that is also a London
Banking Day.
 
3

--------------------------------------------------------------------------------


 
“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the applicable L/C Issuer or Swing Line Lender (as
applicable) and the Lenders, as collateral for Letter of Credit Obligations,
obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer or Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Agent and (b) the applicable L/C Issuer or the Swing
Line Lender (as applicable) (which documents are hereby consented to by the
Lenders). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
 
“Change of Control” means any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act but
excluding any employee benefit plan of the Borrower or its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) has become, directly or indirectly, the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), by way of merger,
consolidation or otherwise, of 30% or more of the voting power of the Voting
Stock of the Borrower on a fully-diluted basis, after giving effect to the
conversion and exercise of all outstanding warrants, options and other
securities of the Borrower (whether or not such securities are then currently
convertible or exercisable), (b) during any period of two consecutive calendar
years, individuals who at the beginning of such period constituted the board of
directors of the Borrower cease for any reason to constitute a majority of the
directors of the Borrower then in office unless (i) such new directors were
elected or nominated by a majority of the directors of the Borrower who
constituted the board of directors of the Borrower at the beginning of such
period or (ii) the reason for such directors failing to constitute a majority is
a result of retirement by directors due to age, death or disability or (c) the
failure of the Borrower to own 100% of the common stock of Wisconsin Public
Service Corporation.
 
“Closing Date” means the date hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment Fee” has the meaning specified in Section 3.4(a).
 
“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1 attached
hereto, as such percentage may be modified by assignment in accordance with the
terms of this Credit Agreement or by reductions or increases in the Revolving
Loan Commitment pursuant to Section 2.6 hereof.
 
“Confidential Information” means information furnished by or on behalf of the
Borrower to the Agent or any Lender in connection with this Credit Agreement,
but does not
 
4

--------------------------------------------------------------------------------


 
include any such information that (a) is or becomes generally available to the
public, (b) was available to the Agent or any Lender on a nonconfidential basis
prior to its disclosure to the Agent or such Lender by the Borrower or any of
its Subsidiaries or (c) is or becomes available to the Agent or such Lender on a
nonconfidential basis from a source other than the Borrower or any of its
Subsidiaries.
 
“Credit Documents” means this Credit Agreement, the Notes, the LOC Documents and
all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.
 
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
 
“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed to perform any of its funding obligations hereunder,  including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Line Loans, within two Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Agent, in writing, that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Agent (based on its reasonable belief
that such Lender may not fulfill its funding obligations), to confirm in a
manner reasonably satisfactory to the Agent that it will comply with its funding
obligations hereunder, provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Agent, or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any debtor relief law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority.
 
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
 
“Effective Date” means the date on which the conditions set forth in Section 5.1
shall have been fulfilled (or waived in the sole discretion of the Lenders).
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and (c)
any other Person approved by the Agent, each L/C Issuer, the Swing Line Lender
and the Borrower (such approvals not to be unreasonably withheld or delayed);
provided that (i) the Borrower’s consent is not required during the existence
and continuation of an Event of Default and (ii) neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
 
5

--------------------------------------------------------------------------------


 
thereunder, all as the same may be in effect from time to time.  References to
sections of ERISA shall be construed also to refer to any successor sections.
 
“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes the
Borrower or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.
 
“Eurodollar Loan” means a Revolving Loan bearing interest at the Adjusted
Eurodollar Rate.
 
“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:
 
 
“Eurodollar Rate” =
London Interbank Offered Rate
1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities, as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not a Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time.  Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefit of
credits or proration, exceptions or offsets that may be available from time to
time to a Lender.  The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning specified in Section 9.1.
 
"Existing Credit Agreements" means (a) the Credit Agreement dated as of May 27,
2009, among the Borrower, the financial institutions identified as lenders
therein and Bank of America as agent for the lenders thereunder, (b) the Five
Year Credit Agreement dated as of June 2, 2005 among the Borrower (formerly
known as WPS Resources Corporation), the financial institutions identified as
lenders therein and U.S. Bank National Association as agent for the lenders
thereunder, and (c) the letter agreement dated June 5, 2009 between the Borrower
and JPMorgan Chase Bank, N.A.
 
“Extension of Credit” means, as to any Lender, (i) the making of a Loan by such
Lender (or a participation therein by a Lender) and (ii) the issuance of a
Letter of Credit by an L/C Issuer (and the participation therein by the
Lenders).
 
“Fee Letter” means, collectively, (a) that certain letter agreement, dated as of
March 17, 2010 among the Agent, Banc of America Securities LLC, J.P. Morgan
Securities Inc.,
 
6

--------------------------------------------------------------------------------


 
JPMorgan Chase Bank, N.A. and the Borrower, (b) that certain letter agreement
dated as of March 17, 2010 between the Agent and the Borrower and (c) that
certain letter agreement, dated as of March 17, 2010 among U.S. Bank National
Association, Wells Fargo Bank, National Association, Wells Fargo Securities,
LLC, KeyBank National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Union
Bank, N.A. and the Borrower, in each case as amended, modified, supplemented or
replaced from time to time.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.
 
“FIN 46” means FASB Interpretation No. 46 “Consolidation of Variable Interest
Entities” published January 2003 by the Financial Accounting Standards Board, as
the same may be amended from time to time.
 
“First Mortgage Indentures” means (a) that certain First Mortgage and Deed of
Trust dated as of January 1, 1941, from Wisconsin Public Service Corporation to
U.S. Bank National Association (successor to First Wisconsin Trust Company), as
trustee, as heretofore or hereafter amended, modified and supplemented and any
substitute or replacement mortgage indenture, (b) that certain Indenture dated
as of December 1, 1998, between Wisconsin Public Service Corporation and U.S.
Bank National Association (successor to Firstar Bank Milwaukee, N.A.), as
trustee, as heretofore or hereafter amended, modified and supplemented and any
substitute or replacement mortgage indenture, (c) that certain Indenture of
Mortgage dated May 1, 1947, from Upper Peninsula Power Company to U.S. Bank
National Association (successor to City National Bank and Trust Company of
Chicago), as trustee, as heretofore or hereafter amended, modified and
supplemented and any substitute or replacement mortgage indenture and (d) that
certain Indenture dated as of March 1, 1928, and restated as of June 1, 1951,
between The Peoples Gas Light and Coke Company and U.S. Bank National
Association (successor to Illinois Merchants Trust Company), as trustee, (which,
among other things, assumed the First and Refunding Mortgage dated January 2,
1926 from Chicago By-Product Coke Company) as heretofore or hereafter amended,
modified and supplemented and any substitute or replacement mortgage indenture.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit Obligations in respect of Letters of Credit
issued by such L/C Issuer other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s
 
7

--------------------------------------------------------------------------------


 
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Funded Debt” of any Person means, without duplication, the sum of (a) all
Indebtedness of such Person for borrowed money, except to the extent such
Indebtedness is “non-recourse” to such Person or recourse for payment of such
Indebtedness is limited to specific assets of such Person (whether or not
included on a consolidated balance sheet of such Person), (b) the principal
portion of all obligations of such Person under capital lease obligations, (c)
all obligations, contingent or otherwise, relative to the face amount of all
letters of credit issued to support Indebtedness of the kinds referred to in
clauses (a) and (b) above, (d) all Guaranty Obligations of such Person with
respect to Indebtedness and obligations of the type described in clauses (a)
through (c) hereof of another Person; provided that such Guaranty Obligations
are required to be reported as liabilities on a balance sheet of such Person
prepared in accordance with GAAP (and without duplication of any liability
already appearing as a liability on such balance sheet); and further provided
that, in the event a Guaranty Obligation is limited as to dollar amount, such
Guaranty Obligation shall not exceed such limitation, and (e) all Indebtedness
and obligations of the type described in clauses (a), (b), and (c) hereof of
another Person, secured by a Lien on any property of such Person whether or not
such Indebtedness or obligations has been assumed by such
Person.  Notwithstanding the foregoing, Funded Debt shall not include trust
preferred securities, if any, shall not include interest on Indebtedness that is
accrued in the ordinary course of business and shall not include intercompany
Indebtedness.
 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
 
“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Funded Debt
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Funded Debt, or (b) to advance or provide funds or other support for
the payment or purchase of such Funded Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person.  The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made; provided that, in the event a Guaranty
Obligation is limited as to dollar amount, such Guaranty Obligation shall not
exceed such limitation.
 
“Honor Date” has the meaning specified in Section 2.9(g).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made,
 
8

--------------------------------------------------------------------------------


 
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations, other than intercompany items, of such Person
issued or assumed as the deferred purchase price of property or services
purchased by such Person which would appear as liabilities on a balance sheet of
such Person (other than trade payables), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (f) all Guaranty Obligations of such Person, (g) the principal
portion of all obligations of such Person under (i) capital lease obligations
and (ii) any synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing product of such Person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, (h) all obligations of
such Person to repurchase any securities which repurchase obligation is related
to the issuance thereof, including, without limitation, obligations commonly
known as residual equity appreciation potential shares, (i) the net obligations
of such Person in respect of interest rate protection agreements, foreign
currency exchange agreements, Permitted Energy Transactions or other interest or
exchange rate hedging arrangements, and (j) the maximum amount of all
outstanding performance and standby letters of credit issued or bankers’
acceptance facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed).  The
Indebtedness of any Person shall include the recourse Indebtedness of any
partnership or unincorporated joint venture and for which such Person is legally
obligated.
 
“Interest Payment Date” means (a) as to Base Rate Loans (including Swing Line
Loans), monthly in arrears on the first day of each calendar month of the
Borrower and the Maturity Date and (b) as to Eurodollar Loans, the last day of
each applicable Interest Period and the Maturity Date.  If an Interest Payment
Date falls on a date which is not a Business Day, such Interest Payment Date
shall be deemed to be the next succeeding Business Day, except that in the case
of Eurodollar Loans where the next succeeding Business Day falls in the next
succeeding calendar month, then on the next preceding day.
 
“Interest Period” means, as to Eurodollar Loans, a period of one, two or three
months duration, as the Borrower may elect, commencing, in each case, on the
date of the borrowing (including continuations and conversions of Eurodollar
Loans); provided, however, (a) if any Interest Period would end on a day which
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (b) no Interest Period shall extend beyond the Maturity Date and (c) where
an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.
 
“L/C Advance” means, with respect to any Lender, such Lender’s funding of its
participation in any Extension of Credit with respect to Letters of Credit in
accordance with its Commitment Percentage.
 
9

--------------------------------------------------------------------------------


 
“L/C Issuer” means Bank of America, N.A., JPMorgan Chase Bank, N.A., U.S. Bank
National Association, Wells Fargo Bank, National Association or any other Lender
(so long as such Lender expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Credit Agreement are
required to be performed by it as an L/C Issuer and notifies the Agent and the
Borrower of such express agreement).
 
“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, any Person added as a Lender pursuant to Section 2.6 and any
Eligible Assignee which may become a Lender by way of assignment in accordance
with the terms hereof, together with their successors and permitted assigns and,
unless the context otherwise requires, includes each L/C Issuer and the Swing
Line Lender.
 
“L/C Issuer Limit” means, with respect to each L/C Issuer, the maximum amount of
Letter of Credit Obligations related to Letters of Credit issued by such L/C
Issuer as set forth in the Register maintained by the Agent pursuant to Section
11.3(c).  The respective L/C Issuer Limits of Bank of America, N.A., JPMorgan
Chase Bank, N.A., U.S. Bank National Association and Wells Fargo Bank, National
Association shall be 25% of the Letter of Credit Sublimit (unless such L/C
Issuer in its sole discretion agrees with the Borrower to a greater amount from
time to time), and shall be ratably and automatically reduced by the L/C Issuer
Limit of any other Lender that becomes an L/C Issuer.
 
“Letter of Credit Obligations” means the amount available to be drawn on all
outstanding Letters of Credit plus, without duplication, any unpaid
reimbursement obligations of the Borrower under the Letters of Credit; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any LOC Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount available to be drawn on such
Letter of Credit shall be deemed to be the maximum amount available to be drawn
on such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
 
“Letter of Credit Sublimit” means $735,000,000 (provided that the foregoing
amount shall be increased or decreased automatically on a proportionate basis
with the amount of any increase or decrease in the aggregate Revolving Loan
Commitment made pursuant to Section 2.6(b), effective as of the date
thereof).  The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Loan Commitment.
 
“Letters of Credit” is defined in Section 2.9.
 
“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries at any
date of determination, the ratio of (a) Total Funded Debt to, (b)
Capitalization, in each case calculated in accordance with GAAP.
 
“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, security interest, encumbrance, lien (statutory or
otherwise), priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
unterminated financing or similar statement or notice filed under the Uniform
Commercial Code as adopted and in effect in the relevant jurisdiction or other
 
10

--------------------------------------------------------------------------------


 
similar recording or notice statute, and any lease in the nature thereof).  The
term “Lien” shall not include statutory priorities or financing statements filed
in connection with operating leases or sales of accounts owed by customers for
energy provided or to be provided outside the normal franchise service area of
Wisconsin Public Service Corporation and Upper Peninsula Power Company.
 
“Loans” means the Revolving Loans and the Swing Line Loans.
 
“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“London Interbank Offered Rate” means
 
(a) For any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (A) the British Bankers Association LIBOR Rate as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Agent from time to time) (“BBA LIBOR”), at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (B) if such published rate is not available at such time for any
reason, the rate determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period.
 
(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate determined by the Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made, continued or converted by Bank of
America and with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank Eurodollar market at their
request at the date and time of determination. 
 
“Material Adverse Effect” means a material adverse effect on (a) the operations,
financial condition or business of the Borrower and its Subsidiaries, taken as a
whole, (b) the
 
11

--------------------------------------------------------------------------------


 
ability of the Borrower to perform its obligations under this Credit Agreement
or (c) the validity or enforceability of this Credit Agreement, any of the other
Credit Documents, or the rights and remedies of the Lenders hereunder or
thereunder; provided that matters disclosed in writing to the Lenders prior to
the Closing Date shall not be deemed to cause a Material Adverse Effect.
 
“Maturity Date” means the earlier to occur of (a) April 23, 2013 and (b) the
date of termination or reduction in whole of the Commitments pursuant to section
2.6 or 9.2.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Borrower or any ERISA Affiliate and at least one
employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.
 
“Net Worth” means, as of any date, the shareholders’ equity or net worth of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP, but excluding any other (non-cash) comprehensive income.
 
“Notes” means the promissory notes of the Borrower in favor of each Lender
evidencing the Revolving Loans and substantially in the form of Exhibit 2.7, as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.
 
“Notice of Borrowing” means a request by the Borrower for a Revolving Loan in
the form of Exhibit 2.2.
 
“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Revolving Loan in the form of Exhibit 2.4.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
 
“Permitted Energy Transactions” means commodity sale, purchase or option
agreements or other commodity transactions or purchase or sale of weather
derivatives entered into by the Borrower or any Principal Subsidiary in the
ordinary course of the energy or energy related industry for non-speculative
purposes relating to the purchase or sale of electric power, electric power
transmission capacity, electric generation capacity, natural gas, natural gas
transportation capacity, natural gas storage, generation spark spreads, heating
oil, crude oil, propane, coal or currency.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.
 
12

--------------------------------------------------------------------------------


 
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” within the meaning of Section 3(5)
of ERISA.
 
“Platform” has the meaning specified in Section 7.1.
 
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Principal Subsidiary” means (a) any of Wisconsin Public Service Corporation,
Integrys Energy Services, Inc. and their respective successors and (b) any other
Subsidiary, whether owned directly or indirectly by the Borrower, which, with
respect to the Borrower and its Subsidiaries taken as a whole, represents at
least twenty percent (20%) of the Borrower’s consolidated assets or the
Borrower’s consolidated net income (or loss), as shown on the most recent
financial statements delivered to the Agent pursuant to Section 7.1 below.
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
 
“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 51% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time.  For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Revolving Loan Commitment, the Commitment
Percentage of such Lender multiplied by the Revolving Loan Commitment and (b) at
any time after the termination of the Revolving Loan Commitment, the principal
balance of the outstanding Revolving Loans of such Lender plus the Commitment
Percentage of such Lender multiplied by the Letter of Credit Obligations plus
the Commitment Percentage of such Lender multiplied by the principal balance of
outstanding Swing Line Loans.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and any other employee of the
 
13

--------------------------------------------------------------------------------


 
Borrower so designated by any one of the foregoing officers in a notice to the
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of the Borrower.
 
“Revolving Loan Commitment” means, collectively, SEVEN HUNDRED THIRTY FIVE
MILLION DOLLARS ($735,000,000), subject to amendment pursuant to Section 2.6,
and with respect to each Lender, shall mean such amount multiplied by such
Lender’s Commitment Percentage (which, as of the date hereof, is set forth
opposite such Lender’s name on Schedule 1.1 attached hereto).
 
“Revolving Loans” means the loans made by the Lenders to the Borrower pursuant
to Section 2.1.
 
“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.
 
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” means a loan made by the Swing Line Lender to the Borrower
under Section 2.8(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.8(b), which, if in writing, shall be substantially in the form of
Exhibit 2.8.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate Revolving Loan Commitment.  The Swing Line Sublimit is part
of, and not in addition to, the aggregate Revolving Loan Commitment.
 
“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term
 
14

--------------------------------------------------------------------------------


 
is defined in Section 4001(a)(2) of ERISA), or the termination of a Multiple
Employer Plan, (c) the distribution of a notice of intent to terminate or the
actual termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA,
(d) the institution of proceedings to terminate or the actual termination of a
Plan by the PBGC under Section 4042 of ERISA, (e) any event or condition which
might reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or (f)
the complete or partial withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan.
 
“Total Assets” means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly or annual audited consolidated balance sheet, as
determined in accordance with GAAP.
 
“Total Funded Debt” means all Funded Debt of the Borrower and its Subsidiaries,
without duplication, on a consolidated basis, as determined in accordance with
GAAP.
 
“Unreimbursed Amount” has the meaning specified in Section 2.9(g).
 
“Voting Stock” means all classes of the capital stock (or other voting
interests) of a Person then outstanding and normally entitled to vote in the
election of directors.
 
1.2 Computation of Time Periods.
 
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”  References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
 
1.3 Accounting Terms
.
 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied in a manner consistent with those
used in preparing the financial statements referred to in Section 5.1(d).  In
the event that any changes occur in GAAP after the date of this Credit Agreement
and such changes result in a material variation in the method of calculation of
financial covenants or other terms of this Credit Agreement, then the Borrower,
the Agent and the Lenders agree to amend such provisions of this Credit
Agreement so as to equitably reflect such changes in order that the criteria for
evaluating the Borrower’s financial condition will be the same after such
changes as if such changes had not occurred.  Notwithstanding the foregoing, any
entity that is not a Subsidiary but would be required to be consolidated in the
financial statements of the Borrower because of FIN 46, (i) shall not be
considered a “Subsidiary” for purposes of this Credit Agreement and (ii) shall
not be included in any computation of any financial covenant herein.
 
1.4 Letter of Credit Amounts.
 
15

--------------------------------------------------------------------------------


 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
 
Section 2. LOANS
 
2.1 Revolving Loan Commitment.
 
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans to the Borrower in Dollars, at any time and from
time to time, during the period from the Effective Date to the Maturity Date
(each a “Revolving Loan” and collectively the “Revolving Loans”); provided,
however, that (i) the sum of the aggregate amount of Revolving Loans outstanding
plus the aggregate amount of Swing Line Loans outstanding shall not exceed the
amount of the Revolving Loan Commitment minus the Letter of Credit Obligations
and (ii) with respect to each individual Lender, the Lender's pro rata share of
outstanding Revolving Loans plus such Lender's Commitment Percentage of
outstanding Swing Line Loans shall not exceed such Lender's Commitment
Percentage of the amount of the Revolving Loan Commitment minus such Lender’s
Commitment Percentage of the Letter of Credit Obligations.  Subject to the terms
of this Credit Agreement, the Borrower may borrow, repay and reborrow Revolving
Loans.
 
2.2 Method of Borrowing for Revolving Loans.
 
By no later than noon (Charlotte, North Carolina time) (a) on the date of the
requested borrowing of Revolving Loans that will be Base Rate Loans or (b) three
Business Days prior to the date of the requested borrowing of Revolving Loans
that will be Eurodollar Loans, the Borrower shall submit a written Notice of
Borrowing in the form of Exhibit 2.2 to the Agent setting forth (i) the amount
requested, (ii) whether such Revolving Loans shall accrue interest at the Base
Rate or the Adjusted Eurodollar Rate, (iii) with respect to Revolving Loans that
will be Eurodollar Loans, the Interest Period applicable thereto and (iv)
certification that the Borrower has complied in all respects with Section 5.2.
 
2.3 Funding of Revolving Loans.
 
Upon receipt of a Notice of Borrowing, the Agent shall promptly inform the
Lenders as to the terms thereof.  Each such Lender shall make its Commitment
Percentage of the requested Revolving Loans available to the Agent by 2:00 p.m.
(Charlotte, North Carolina time) on the date specified in the Notice of
Borrowing by deposit, in Dollars, of immediately available funds at the
principal offices of the Agent in Charlotte, North Carolina or at such other
address as the Agent may designate in writing.  The amount of the requested
Revolving Loans will then be made available to the Borrower by the Agent by
crediting the account of the Borrower on the books of such office of the Agent,
to the extent the amount of such Revolving Loans are made available to the
Agent.
 
16

--------------------------------------------------------------------------------


 
No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Revolving Loans hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder.  Unless the Agent shall have been
notified by any Lender prior to the date of any such Revolving Loan that such
Lender does not intend to make available to the Agent its portion of the
Revolving Loans to be made on such date, the Agent may assume that such Lender
has made such amount available to the Agent on the date of such Revolving Loans,
and the Agent in reliance upon such assumption, may (in its sole discretion but
without any obligation to do so) make available to the Borrower a corresponding
amount.  If such corresponding amount is not in fact made available to the
Agent, the Agent shall be able to recover such corresponding amount from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Agent’s demand therefor, the Agent will promptly notify the Borrower, and
the Borrower shall immediately pay such corresponding amount to the Agent.  The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Revolving Loan pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Rate.
 
2.4 Continuations and Conversions.
 
The Borrower shall have the option, on any Business Day, to continue existing
Eurodollar Loans for a subsequent Interest Period, to convert Base Rate Loans
into Eurodollar Loans or to convert Eurodollar Loans into Base Rate Loans;
provided, however, that (a) each such continuation or conversion must be
requested by the Borrower pursuant to a Notice of Continuation/Conversion, in
the form of Exhibit 2.4, in compliance with the terms set forth below, (b)
except as provided in Section 4.1, Eurodollar Loans may only be continued or
converted into Base Rate Loans on the last day of the Interest Period applicable
hereto, (c) Eurodollar Loans may not be continued nor may Base Rate Loans be
converted into Eurodollar Loans during the existence and continuation of a
Default or Event of Default and (d) any request to extend a Eurodollar Loan that
fails to comply with the terms hereof or any failure to request an extension of
a Eurodollar Loan that fails to comply with the terms hereof or any failure to
request an extension of a Eurodollar Loan at the end of an Interest Period shall
constitute a conversion to a Base Rate Loan on the last day of the applicable
Interest Period.  Each continuation or conversion must be requested by the
Borrower no later than noon (Charlotte, North Carolina time) (i) on the date for
a requested conversion of a Eurodollar Loan to a Base Rate Loan or (ii) three
Business Days prior to the date for a requested continuation of a Eurodollar
Loan or conversion of a Base Rate Loan to a Eurodollar Loan, in each case
pursuant to a written Notice of Continuation/Conversion submitted to the Agent
which shall set forth (A) whether the Borrower wishes to continue or convert
such Loans and (B) if the request is to continue a Eurodollar Loan or convert a
Base Rate Loan to a Eurodollar Loan, the Interest Period applicable thereto.
 
The Borrower hereby authorizes the Lenders and the Agent to extend, convert or
continue Eurodollar Loans or Base Rate Loans, effect selection of Eurodollar
Loans or Base Rate Loans and to transfer funds based in each case on telephonic
notices made by any person or persons the Agent or any Lender in good faith
believes to be acting on behalf of the Borrower.  
 
17

--------------------------------------------------------------------------------


 
The Borrower agrees to deliver promptly to the Agent a written confirmation of
each telephonic notice signed by the chief financial officer, treasurer,
secretary or assistant treasurer of the Borrower.  If the written confirmation
differs in any material respect from the action taken by the Agent and the
Lenders, the records of the Agent and the Lenders shall govern absent manifest
error.
 
2.5 Minimum Amounts.
 
Each request for a Revolving Loan or a conversion or continuation hereunder
shall be subject to the following requirements: (a) each Eurodollar Loan shall
be in a minimum of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof), (b) each Base Rate Loan shall be in a minimum amount of the lesser of
$1,000,000 (and in integral multiples of $250,000 in excess thereof) or the
remaining amount available to be borrowed and (c) no more than twelve Eurodollar
Loans shall be outstanding hereunder at any one time.  For the purposes of this
Section, all Eurodollar Loans with the same Interest Periods that begin and end
on the same date shall be considered as one Eurodollar Loan, but Eurodollar
Loans with different Interest Periods, even if they begin on the same date,
shall be considered separate Eurodollar Loans.
 
2.6 Reductions and Increases of Revolving Loan Commitment.
 
(a) Ratable Reduction.  Upon at least five Business Days’ notice, the Borrower
shall have the right to permanently terminate or reduce the aggregate unused
amount of the Revolving Loan Commitment at any time and from time to time;
provided that (i) each partial reduction shall be in an aggregate amount at
least equal to $10,000,000 and in integral multiples of $1,000,000 above such
amount and (ii) no reduction shall be made which would reduce the Revolving Loan
Commitment to an amount less than the then outstanding Loans plus the Letter of
Credit Obligations.  Any reduction in (or termination of) the Revolving Loan
Commitment shall reduce the Revolving Loan Commitment of each Lender on a
ratable basis and shall be permanent and may not be reinstated.
 
(b) Increase.  The Borrower may request at any time and from time to time that
the aggregate amount of the Revolving Loan Commitment be increased up to a
maximum amount of $885,000,000; provided that (i) no increase in the Revolving
Loan Commitment shall be made at a time when a Default or Event of Default shall
have occurred and be continuing or would result from the requested increase,
(ii) no increase in the Revolving Loan Commitment shall be made at any time
after the Revolving Loan Commitment has been terminated or reduced, (iii) each
partial increase shall be made in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $5,000,000 above such amount, (iv) no
more than two such increases shall be made between the Effective Date and the
Maturity Date, (v) the Borrower shall have delivered to the Agent certified
resolutions of the Board of Directors of the Borrower approving such increase
and borrowings in connection therewith and (vi) all of the representations and
warranties set forth in Section 6 (except for those contained in Sections 6.7
and 6.10) shall be true and correct in all material respects as of the date of
such request and as of the effective date of such increase.  In the event of
such a requested increase in the Revolving Loan Commitment, (i) each of the
Lenders shall be given the opportunity to participate in the increased Revolving
Loan Commitment (x) initially to the extent of such
 
18

--------------------------------------------------------------------------------


 
Lender’s existing Commitment Percentage and (y) to the extent that the requested
increase of the Revolving Loan Commitment is not fulfilled pursuant to the
preceding clause (x), ratably in the proportion that the respective Commitment
Percentages of the Lenders desiring to participate in the requested increase
bear to the total of the Commitment Percentages of the increasing Lenders, and
(ii) to the extent that the Lenders do not elect so to participate in such
increased Revolving Loan Commitment after an opportunity to do so, then the
Borrower shall consult with the Agent as to the number, identity and requested
Revolving Loan Commitments of additional financial institutions that the Agent
may invite to participate in the aggregate Revolving Loan Commitment.  The Agent
will not unreasonably refuse to so invite a commercial bank organized under the
laws of the United States or of any State thereof, identified and requested by
the Borrower, that has capital and surplus reasonably satisfactory to the Agent
in light of the Revolving Loan Commitment which such commercial bank would
assume hereunder.  The Agent shall promptly notify the Borrower and the Lenders
of any increase in the amount of the aggregate Revolving Loan Commitment
pursuant to this Section and of the respective adjusted Revolving Loan
Commitment and Commitment Percentage of each Lender after giving effect
thereto.  The Borrower acknowledges that, in order to maintain Loans in
accordance with the Commitment Percentage of each Lender, a non-pro-rata
increase in the aggregate Revolving Loan Commitment may require prepayment or
funding of all or portions of certain Revolving Loans on the date of such
increase (and any such prepayment or funding shall be subject to the other
provisions of this Credit Agreement).
 
(c) Non-Ratable Reduction.  The Borrower shall have the right, at any time, upon
at least ten Business Days’ notice to a Defaulting Lender (with a copy to the
Agent), to terminate in whole such Lender’s Revolving Loan Commitment.  Such
termination shall be effective, (x) with respect to such Lender’s unused
Revolving Loan Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Revolving Loan outstanding to such
Lender, in the case of a Base Rate Loan, on the date set forth in such notice
and, in the case of a Eurodollar Loan, on the last day of the then current
Interest Period relating to such Loan.  Upon termination of a Lender’s Revolving
Loan Commitment under this Section 2.6(c), the Borrower will pay or cause to be
paid all principal of, and interest accrued to the date of such payment on,
Loans owing to such Lender and pay any accrued Commitment Fees payable to such
Lender pursuant to the provisions of Section 3.4, and all other amounts payable
to such Lender hereunder (including, but not limited to, any increased costs or
other amounts owing under Section 4.1 or 4.2 and any indemnification for Taxes
under Section 4.4); and upon such payments, the obligations of such Lender
hereunder shall, by the provisions hereof, be released and discharged; provided,
however, that such Lender’s rights under Sections 4.1, 4.2, 4.4 and 11.5, and
its obligations under Section 10.7 shall survive such release and discharge as
to matters occurring prior to such date.  Subject to Section 2.6(b), the
aggregate amount of the Revolving Loan Commitment of the Lenders once reduced
pursuant to this Section 2.6(c) may not be reinstated.
 
2.7 Evidence of Debt.
 
(a) The Revolving Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business.  The accounts or records maintained by the Agent and each
Lender shall be
 
19

--------------------------------------------------------------------------------


 
conclusive absent manifest error of the amount of the Revolving Loans made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the Agent
in respect of such matters, the accounts and records of the Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Agent, the Borrower shall execute and deliver to such Lender (through the
Agent) a duly executed promissory note of the Borrower payable to each Lender in
substantially the form of Exhibit 2.7 (the “Notes”), in a principal amount equal
to the amount of such Lender’s Commitment Percentage of the Revolving Loan
Commitment as originally in effect.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.
 
2.8 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein,
during the period from the Effective Date to the Maturity Date, Swing Line
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.8 may, in its sole discretion, make Swing Line Loans to the Borrower
as the Borrower may from time to time request for the purposes permitted hereby;
provided, however, that (i) the aggregate amount of Swing Line Loans outstanding
shall not exceed the Swing Line Sublimit, notwithstanding the fact that such
Swing Line Loans, when aggregated with the outstanding principal amount of
Revolving Loans made by the Lender acting as Swing Line Lender and such Lender’s
Commitment Percentage of the outstanding Letter of Credit Obligations may exceed
such Lender’s Commitment Percentage of the Revolving Loan Commitment, (ii) the
sum of all Loans outstanding shall not exceed the amount of the Revolving Loan
Commitment minus the Letter of Credit Obligations and (iii) the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan.  This is a revolving credit and, subject to the foregoing and the
other terms and conditions hereof, the Borrower may borrow, prepay and reborrow
Swing Line Loans as set forth herein without premium or penalty.  Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchased from the Swing Line Lender
a risk participation in such Swing Line Loan in an amount equal to the product
of such Lender’s Commitment Percentage times the amount of such Swing Line
Loan.  Each Swing Line Loan shall bear interest at a rate equal to the rate
applicable to Base Rate Loans.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone.  Each such notice must be received by the Swing Line
Lender and the Agent not later than 4:00 p.m. (Charlotte, North Carolina time)
on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $1,000,000, and (ii) the
 
20

--------------------------------------------------------------------------------


 
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Agent (by telephone or in writing) that the Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Agent (by telephone or in writing) of the contents thereof.  Unless
the Swing Line Lender has received notice (by telephone or in writing) from the
Agent (including at the request of any Lender) prior to 4:45 p.m. (Charlotte,
North Carolina time) on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.8(a), or (B) that one or more of the applicable conditions specified in
Section 5.2 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:30 p.m. (Charlotte, North
Carolina time) on the borrowing date specified in such Swing Line Loan Notice,
make the amount of its Swing Line Loan available to the Borrower at its office
by crediting the account of the Borrower on the books of the Swing Line Lender
in immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Commitment Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Notice of Borrowing for purposes hereof)
and in accordance with the requirements of Section 2.2, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans in Section 2.5, but subject to the unutilized portion of the Revolving
Loan Commitments and the conditions set forth in Section 5.2.  The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Notice of
Borrowing promptly after delivering such notice to the Agent.  Each Lender shall
make an amount equal to its Commitment Percentage of the amount specified in
such Notice of Borrowing available to the Agent in immediately available funds
(and the Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Agent’s Office not later than 2:00 p.m. (Charlotte, North Carolina time) on the
day specified in such Notice of Borrowing (provided such Lender receives the
applicable Notice of Borrowing prior to noon (Charlotte, North Carolina time) on
such day, whereupon, subject to Section 2.8(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Agent shall remit the funds so received to the Swing Line
Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.8(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Agent for the account of
 
21

--------------------------------------------------------------------------------


 
the Swing Line Lender pursuant to Section 2.8(c)(i) shall be deemed payment in
respect of such participation.
 
(iii) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.8(c) by the time specified in Section
2.8(c)(i), the Swing Line Lender shall be entitled to recover from such Lender
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
 
(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.8(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.8(c) is subject to the
conditions set forth in Section 5.2.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Commitment Percentage thereof in the same funds as those received by the
Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.13 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Commitment
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate.  The Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this
 
22

--------------------------------------------------------------------------------


 
clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.8 to refinance such Lender’s Commitment Percentage of
any Swing Line Loan, interest in respect of such Commitment Percentage shall be
solely for the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.9 Letters of Credit.
 
(a) (i)  Issuance.  Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the relevant L/C
Issuer may reasonably require, the applicable L/C Issuer shall from time to time
upon request by the Borrower issue, and the Lenders shall participate in,
letters of credit (the “Letters of Credit”) for the account of the Borrower;
provided, however, that (A) the aggregate amount of Letter of Credit Obligations
shall not at any time exceed the Letter of Credit Sublimit, (B) the sum of the
aggregate amount of Letter of Credit Obligations outstanding plus the aggregate
amount of Loans outstanding shall not exceed the Aggregate Commitment, (C) with
respect to each individual Lender, the Lender’s outstanding Revolving Loans plus
its Commitment Percentage of Swing Line Loans plus its Commitment Percentage of
outstanding Letter of Credit Obligations shall not exceed such Lender’s
Revolving Loan Commitment and (D) the aggregate amount of Letter of Credit
Obligations in respect of Letters of Credit issued by any L/C Issuer shall not
at any time exceed such LC Issuer’s L/C Issuer Limit.  Each request by the
Borrower for the issuance of a Letter of Credit shall be deemed to be a
representation by the Borrower that the Credit Extension with respect to such
requested Letter of Credit complies with the conditions set forth in the proviso
to the preceding sentence.  Each Letter of Credit shall be a standby letter of
credit issued to support the obligations (including pension or insurance
obligations), contingent or otherwise, of the Borrower or any of its
Subsidiaries.  Each Letter of Credit shall have a stated term not later than 10
Business Days prior to the Maturity Date unless otherwise agreed by the
applicable L/C Issuer, and the participations of the Lenders as set forth in
Section 2.9(e) shall in any event terminate on the Maturity Date.  Each Letter
of Credit shall comply with the related LOC Documents.
 
(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally
 
23

--------------------------------------------------------------------------------


 
or such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;
 
(C)           such Letter of Credit is to be denominated in a currency other
than Dollars; or
 
(D)           any Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.11(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
 
(b) Issuance of Letters of Credit.  (i)  Each Letter of Credit shall be issued
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Agent) in the form of a Letter of Credit application, appropriately
completed and signed by a Responsible Officer of the Borrower.  Such Letter of
Credit application must be received by the applicable L/C Issuer and the Agent
not later than (i) 4:00 p.m. (Charlotte, North Carolina time) at least two
Business Days prior to the proposed issuance date of a letter of credit, (ii)
4:00 p.m. (Charlotte, North Carolina time) at least two Business Days prior to
the proposed amendment date for a letter of credit, or (iii) such later date and
time as the Agent and such L/C Issuer may agree in a particular instance in
their sole discretion.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit application shall specify in form and
detail satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may require.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit application shall
specify in form and detail satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as such L/C Issuer may require.  Additionally, the
Borrower shall furnish to the applicable L/C Issuer and the Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or
 
24

--------------------------------------------------------------------------------


 
amendment, including any LOC Documents, as such L/C Issuer or the Agent may
require.
 
(ii) Promptly after receipt of any Letter of Credit application, the applicable
L/C Issuer will confirm with the Agent (by telephone or in writing) that the
Agent has received a copy of such Letter of Credit application from the Borrower
and, if not, such L/C Issuer will provide the Agent with a copy thereof.  Unless
the applicable L/C Issuer has received written notice from any Lender, the Agent
or the Borrower, at least one Business Day prior to the requested date of
issuance of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5.2 shall not then be satisfied, then, subject
to the terms and conditions hereof, such L/C Issuer shall, on the requested
date, issue a Letter of Credit for the account of the Borrower, in each case in
accordance with such L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Commitment Percentage
times the amount of such Letter of Credit.
 
(c) [Reserved].
 
(d) Letter of Credit Fees.
 
(i) Letter of Credit Fees.  In consideration of the issuance of Letters of
Credit hereunder, the Borrower agrees to pay to the Agent for the pro rata
benefit of the Lenders (based on each Lender’s Commitment Percentage), a per
annum fee (the “Letter of Credit Fees”) equal to the Applicable Percentage on
the average daily maximum amount available to be drawn under all Letters of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.9 or Section 2.11 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.11(a)(iv),
with the balance of such fee, if any, payable to the applicable L/C Issuer for
its own account.  The Letter of Credit Fees will be payable in arrears on the
first Business Day after the end of each calendar quarter (as well as on the
Maturity Date) for the immediately preceding fiscal quarter (or portion
thereof), beginning with the first of such dates to occur after the date of this
Credit Agreement.
 
(ii) L/C Issuer Letter of Credit Fees.  In addition to the Letter of Credit Fees
payable pursuant to subsection (1) above, the Borrower shall pay to the
applicable L/C Issuer for its own account, without sharing by the other Lenders,
a fronting fee in an amount agreed by the Borrower and such L/C Issuer as a
percentage of the outstanding face amount of each Letter of Credit payable
quarterly in arrears at the same time the Letter of Credit Fees are payable plus
the customary incidental and/or out of pocket charges from time to time for its
services in connection with the issuance, amendment,
 
25

--------------------------------------------------------------------------------


 
payment, transfer, administration, cancellation and conversion of, and drawings
under, Letters of Credit.
 
(e) Notice and Reports.  Each L/C Issuer, at least weekly and more frequently
upon request, shall deliver to the Agent a complete list of all outstanding
Letters of Credit issued by such L/C Issuer.  The Agent will, at least monthly
and more frequently upon request, provide to the Lenders a detailed report
specifying the Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of the
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount, and the expiry date as well as any payments or
expirations which may have occurred.
 
(f) Participations.  Each Lender, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the
applicable L/C Issuer in such Letter of Credit and each LOC Document related
thereto and the rights and obligations arising thereunder and any collateral
relating thereto, in each case in an amount equal to its Commitment Percentage
of the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to such L/C Issuer therefor and discharge when due, its
Commitment Percentage of the obligations arising under such Letter of
Credit.  Without limiting the scope and nature of each Lender’s participation in
any Letter of Credit, to the extent that the applicable L/C Issuer has not been
reimbursed as required hereunder or under any such Letter of Credit, each such
Lender shall pay to such L/C Issuer its Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Agent
of an unreimbursed drawing pursuant to the provisions of subsection (g)
hereof.  The obligation of each Lender to so reimburse an L/C Issuer shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event.  Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the applicable L/C Issuer under any Letter of Credit,
together with interest as hereinafter provided.
 
(g) Reimbursement.  In the event of any drawing under any Letter of Credit, the
applicable L/C Issuer will promptly notify the Borrower and the Agent thereof
not later than 11:00 am on the date of any payment by such L/C Issuer under a
Letter of Credit (each such date an “Honor Date”).  If the Borrower fails to so
reimburse the applicable L/C Issuer by 1:00 pm on such date, such L/C Issuer
shall notify the Agent and the Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”)
and the amount of such Lenders’ Commitment Percentage thereof.  In such event,
the Borrower shall be deemed to have requested a Base Rate Loan to be disbursed
on the Honor Date in a amount equal to the Unreimbursed Amount, without regard
to minimum and multiples specified in Section 2.5 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 5.2.  If the Borrower shall
fail to reimburse the applicable L/C Issuer as provided hereinabove because the
conditions to the Borrower’s obtaining a Revolving Loan have not been satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Advance in the amount of the Unreimbursed Amount of
such drawing, which L/C Advance shall bear interest at a per
 
26

--------------------------------------------------------------------------------


 
annum rate equal to the Adjusted Base Rate plus the Applicable Percentage plus
two percent (2%).  The Borrower’s reimbursement obligations hereunder shall be
absolute and unconditional under all circumstances (except as expressly set
forth below) irrespective of any rights of set-off, counterclaim or defense to
payment the applicable account party or the Borrower may claim or have against
the applicable L/C Issuer, the Agent, the Lenders, the beneficiary of the Letter
of Credit drawn upon or any other Person, including without limitation, any
defense based on any failure of the applicable account party or the Borrower to
receive consideration or the legality, validity, regularity or unenforceability
of the Letter of Credit.  The applicable L/C Issuer, through the Agent, will
promptly notify the Lenders of the amount of any unreimbursed drawing and any
notice given by such L/C Issuer or the Agent pursuant to this Section 2.9(g) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.  Upon such notice, each Lender shall promptly pay
to the Agent for the account of the applicable L/C Issuer, in immediately
available funds, the amount of such Lender’s Commitment Percentage of such
unreimbursed drawing.  Such payment shall be made on the day such notice is
received by such Lender from the Agent if such notice is received at or before
2:00 p.m. (Charlotte, North Carolina time), otherwise such payment shall be made
at or before 12:00 noon on the Business Day next succeeding the day such notice
is received.  If such Lender does not pay such amount to the Agent in full upon
such request, such Lender shall, on demand, pay to the Agent interest on the
unpaid amount during the period from the date the Lender received the notice
regarding the unreimbursed drawing until the Lender pays such amount to the
Agent in full at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the applicable L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lenders’ Revolving Loan
included in the relevant Extension of Credit.  A certificate of the applicable
L/C Issuer submitted to any Lender (through the Agent) with respect to any
amounts owing under this Section 2.9(g) shall be conclusive absent manifest
error.  Each Lender’s obligation to make such payment to the Agent for the
account of the applicable L/C Issuer, and the right of such L/C Issuer to
receive the same, shall be absolute and unconditional, shall not be affected by
any circumstance whatsoever and without regard to the termination of this Credit
Agreement or the Revolving Loan Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the obligations hereunder and
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Simultaneously with the making of each such payment by a Lender to
an L/C Issuer, such Lender shall, automatically and without any further action
on the part of such L/C Issuer or such Lender, acquire a participation in an
amount equal to such payment (excluding the portion of such payment constituting
interest owing to the Agent) in the related unreimbursed drawing portion of the
Letter of Credit Obligation and in the interest thereon and in the related LOC
Documents, and shall have a claim against the Borrower with respect thereto.
 
(h) Repayment with Revolving Loans.  On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Agent shall give notice to the Lenders
that a Revolving Loan has been requested or deemed requested in connection with
a drawing under a Letter of
 
27

--------------------------------------------------------------------------------


 
Credit, in which case a Revolving Loan comprised solely of Base Rate Loans (each
such borrowing, a “Mandatory Borrowing”) shall be immediately made from all
Lenders (without giving effect to any termination of the Revolving Loan
Commitments pursuant to Section 9.1) pro rata based on each Lender’s respective
Commitment Percentage and the proceeds thereof shall be paid directly to the
Agent for application to the respective Letter of Credit Obligations.  Each
Lender hereby irrevocably agrees to make such Revolving Loans upon any such
request or deemed request on account of each such Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of Mandatory Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (ii) whether a Default or Event of Default then exists, (iii) failure
of any such request or deemed request for Revolving Loans to be made by the time
otherwise required hereunder, (iv) the date of such Mandatory Borrowing, or (v)
any reduction in or any termination of the Revolving Loan Commitments; provided
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.9(h) is subject to the conditions set forth in Section 5.2 (other than
delivery of a Notice of Borrowing).  Such funding of Revolving Loans shall be
made on the day notice of such Mandatory Borrowing is received by each Lender
from the Agent if such notice is received at or before 2:00 p.m. (Charlotte,
North Carolina time), otherwise such payment shall be made at or before 12:00
noon on the Business Day next succeeding the day such notice is received.  In
the event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under any applicable bankruptcy law with respect to
the Borrower), then each Lender hereby agrees that it shall forthwith fund (as
of the date the Mandatory Borrowing would otherwise have occurred, but adjusted
for any payments received from the Borrower on or after such date and prior to
such purchase) its Commitment Percentage in the outstanding Letter of Credit
Obligations; provided, further, that in the event any Lender shall fail to fund
its Commitment Percentage on the day the Mandatory Borrowing would otherwise
have occurred, then the amount of such Lender’s unfunded Commitment Percentage
therein shall bear interest payable to the applicable L/C Issuer upon demand, at
the rate equal to, if paid within two Business Days of such date, the Federal
Funds Rate, and thereafter at a rate equal to the Base Rate.  No such Extension
of Credit shall relieve or otherwise impair the obligation of the Borrower to
reimburse an L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.  Until
each Lender funds its Revolving Loan pursuant to this Section 2.9(g) to
reimburse an L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Commitment Percentage of such amount shall
be solely for the account of such L/C Issuer.
 
(i) Repayment of Participations.  At any time after the applicable L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.9(g), if the Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Agent), the Agent will distribute to such Lender its Commitment
Percentage thereof in the same funds as those received by the Agent.  If any
payment received by the Agent for the account of an L/C Issuer pursuant to
Section 2.9(g) is required to be returned under any of the circumstances
described in Section 11.13 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion),
 
28

--------------------------------------------------------------------------------


 
each Lender shall pay to the Agent for the account of such L/C Issuer its
Commitment Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Borrower’s obligations under, and the termination of, this Credit
Agreement.
 
(j) Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of any L/C Issuer, the Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of such L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or LOC Documents.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of any L/C Issuer, the
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.9(m); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, an L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(k) Modification and Extension.  The issuance of any supplement, modification,
amendment, or extension to any Letter of Credit, for purposes hereof, shall be
treated in all respects the same as the issuance of a new Letter of Credit.
 
(l) Applicability of ISP.  The applicable L/C Issuer may have the standby
Letters of Credit be subject to International Standby Practices, as published as
of the date of issue by the International Chamber of Commerce (Publication No.
590 or the most recent
 
29

--------------------------------------------------------------------------------


 
publication, the “ISP 98”), in which case the ISP 98 may be incorporated therein
and deemed in all respects to be a part thereof.
 
(m) Obligations Absolute.  The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each Extension of Credit with respect to such Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Credit Agreement under all circumstances,
including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit or this
Credit Agreement;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any bankruptcy or insolvency laws; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
 
(vi) The Borrower shall promptly examine a copy of each Letter of Credit that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the applicable L/C Issuer.  The Borrower shall be conclusively deemed to
have waived any such claim against such L/C Issuer and its correspondents unless
such notice is given as aforesaid.
 
(n) Responsibility of L/C Issuer.  It is expressly understood and agreed as
between the Lenders that the obligations of the L/C Issuers hereunder to the
Lenders are only those expressly set forth in this Credit Agreement and that
each L/C Issuer shall be entitled to assume that the conditions precedent set
forth in Section 5 have been satisfied unless it shall have acquired actual
knowledge that any such condition precedent has not been satisfied;
 
30

--------------------------------------------------------------------------------


 
provided, however, that nothing set forth in this Section 2.9 shall be deemed to
prejudice the right of any Lender to recover from any L/C Issuer any amounts
made available by such Lender to such L/C Issuer pursuant to this Section 2.9 in
the event that it is determined by a court of competent jurisdiction that the
issuance of or payment with respect to a Letter of Credit constituted gross
negligence or willful misconduct on the part of such L/C Issuer.
 
(o) Conflict with LOC Documents.  In the event of any conflict between this
Credit Agreement and any LOC Document, this Credit Agreement shall govern.
 
(p) Indemnification of L/C Issuers.
 
(i) In addition to its other obligations under this Credit Agreement, the
Borrower hereby agrees to protect, indemnify, pay and save each L/C Issuer
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable, documented attorneys’
fees) that such L/C Issuer may incur or be subject to as a consequence, direct
or indirect, of (A) the issuance of any Letter of Credit or (B) the failure of
such L/C Issuer to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or governmental authority (all such acts or omissions,
herein called “Government Acts”).
 
(ii) As between the Borrower and the L/C Issuers and the Lenders, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof.  The L/C Issuers and the Lenders shall not be
responsible for (except in the case of (C) below if the applicable L/C Issuer
has actual knowledge to the contrary, in which case only such L/C Issuer shall
be responsible):  (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; provided that such document(s) reasonably appear to conform on their
face to the terms of the Letter of Credit, (B) the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of a Letter of Credit to comply fully with
conditions required in order to draw upon a Letter of Credit; provided that such
document(s) reasonably appear to conform on their face to the terms of the
Letter of Credit, (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telex or otherwise, whether or not
they be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under a Letter of Credit or of the proceeds thereof; and (G) any
consequences arising from causes beyond the control of the applicable L/C
Issuer, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the L/C Issuers’ rights or
powers hereunder.
 
(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or
 
31

--------------------------------------------------------------------------------


 
in connection with any Letter of Credit or the related certificates, if taken or
omitted in good faith and not deemed to constitute gross negligence or willful
misconduct, shall not put such L/C Issuer or any Lender under any resulting
liability to the Borrower.  It is the intention of the parties that this Credit
Agreement shall be construed and applied to protect and indemnify each L/C
Issuer against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Borrower, including,
without limitation, any and all risks of the acts or omissions, whether rightful
or wrongful, of any present or future Government Acts.  No L/C Issuer shall, in
any way, be liable for any failure by such L/C issuer or anyone else to pay any
drawing under any Letter of credit as a result of any Government Acts or any
other cause beyond the control of such L/C Issuer.
 
(iv) Nothing in this subsection (p) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.9.  The obligations of
the Borrower under this subsection (p) shall survive the termination of this
Credit Agreement.  No act or omission of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of any L/C Issuer
to enforce any right, power or benefit under this Credit Agreement.
 
(v) Notwithstanding anything to the contrary contained in this subsection (l) or
in any LOC Document, neither the Borrower nor any Lender shall have any
obligation to indemnify any L/C Issuer in respect of any liability incurred by
such L/C Issuer arising out of the gross negligence or willful misconduct of
such L/C Issuer, as determined by a court of competent jurisdiction.  Nothing in
this Credit Agreement shall relieve any L/C Issuer of any liability to the
Borrower or any Lender in respect of any action taken by such L/C Issuer which
action constitutes gross negligence or willful misconduct of such L/C Issuer or
a violation of the UCP or Uniform Commercial Code (as applicable), as determined
by a court of competent jurisdiction.
 
(q) Letters of Credit Under the Existing Credit Agreements.  Upon the Effective
Date, all letters of credit issued or deemed issued by any L/C Issuer under an
Existing Credit Agreement and set forth on Schedule 2.9 shall automatically be
deemed Letters of Credit issued by such L/C Issuer under this Credit Agreement
subject to all of the terms and conditions hereof including, among other things,
that the Lenders will automatically be deemed to have purchased a participation
in such letters of credit as of the Effective Date and the Borrower shall have
the reimbursement obligations with respect thereto set forth in Section 2.9(g)
above.
 
2.10 Cash Collateral.
 
(a) Certain Credit Support Events.  In the event that any Letter of Credit
remains outstanding beyond the tenth Business Day prior to the Maturity Date,
the Borrower shall upon demand of the Required Lenders (or the Agent acting with
the consent of the Required Lenders) either (i) Cash Collateralize the sum of
the largest draft which could then or thereafter be drawn under such Letter of
Credit, which sum the Agent may hold for the account of the Borrower, with
interest, for the purpose of paying any draft presented, with the excess, if
any, to be returned to the Borrower upon termination or expiration of such
Letter of Credit or (ii) if acceptable to the applicable L/C Issuer, deliver a
back-up letter of credit to the
 
32

--------------------------------------------------------------------------------


 
Agent securing the Borrower’s reimbursement obligations with respect to such
Letter of Credit in form and substance acceptable to the Required Lenders and
from a creditworthy financial institution acceptable to the Required
Lenders.  Upon the request of the Agent or the applicable L/C Issuer, if such
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has not been reimbursed on the date when made or
refinanced with Revolving Loans, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all Letter of Credit
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Agent, any L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.11(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America, which shall bear interest for the account
of the Borrower.  The Borrower, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) the Agent, for the
benefit of the Agent, each L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.10(c).  If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
 
(c) Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.10 or
Sections 2.11 or 9.2 in respect of Letters of Credit or Swing Line Loans shall
be held and applied to the satisfaction of the specific Letter of Credit
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein, it being agreed that Cash Collateral provided in respect of
obligations of Defaulting Lenders to L/C Issuers shall be applied on a pro rata
basis as set forth in Section 2.11(a)(ii).
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations and not otherwise applied in
accordance with Section 2.10(c) shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 11.6) or (ii) the Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.10 may be otherwise applied in accordance with Section 9.3), and (y)
the Person providing Cash Collateral and the applicable
 
33

--------------------------------------------------------------------------------


 
L/C Issuer or Swing Line Lender, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
 
2.11 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 11.2), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Agent or requested by any L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Agent; fifth, if so determined by the Agent and the Borrower, to be held in
an interest bearing deposit account and released in order to satisfy obligations
of that Defaulting Lender to fund Loans under this Credit Agreement; sixth, to
the payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Credit Agreement; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Advances in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section
 
34

--------------------------------------------------------------------------------


 
2.11(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.  Promptly (x) upon a Lender ceasing
to be a Defaulting Lender in accordance with the terms of this Agreement or (y)
following termination of this Agreement (including the termination of all
Letters of Credit issued hereunder) and the payment of all amounts owed under
this Agreement (other than unasserted contingent obligations which by their
terms survive the termination of this Agreement), all amounts, if any, held in a
deposit account pursuant to this Section 2.11(a) shall be returned to such
Lender or Defaulting Lender, as applicable.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 3.4 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.9(d).
 
(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.8 and 2.9, the “Applicable Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided, that, (i) each such reallocation shall be given effect only
if, at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.
 
(b) Defaulting Lender Cure. If a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, as reasonably
determined by the Borrower, the Agent, Swing Line Lender and each L/C Issuer,
such Defaulting Lender shall no longer be deemed to be a Defaulting Lender and
the Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.11(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
 
35

--------------------------------------------------------------------------------


 
Section 3. PAYMENTS
 
3.1 Interest.
 
(a) Interest Rate.
 
(i) All Base Rate Loans shall accrue interest at the Adjusted Base Rate.
 
(ii) All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate
applicable to such Eurodollar Loan.
 
(b) Default Rate of Interest.  Upon the occurrence, and during the continuance,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents shall bear interest, payable on demand, at a per annum rate
equal to two percent (2%) plus the rate which would otherwise be applicable (or
if no rate is applicable, then the rate for Revolving Loans that are Base Rate
Loans plus two percent (2%) per annum).
 
(c) Interest Payments.  Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.
 
3.2 Prepayments.
 
(a) Voluntary Prepayments.  The Borrower shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Loans may only be prepaid on three Business Days’
prior written notice to the Agent and any prepayment of Eurodollar Loans will be
subject to Section 4.3; and (ii) each such partial prepayment of Loans shall be
in the minimum principal amount of $1,000,000; provided that if less than
$1,000,000 would remain outstanding after such prepayment, such prepayment shall
be in the amount of the entire outstanding principal amount of the
Loans.  Amounts prepaid hereunder shall be applied as the Borrower may elect;
provided that if the Borrower fails to specify a voluntary prepayment then such
prepayment shall be applied as the Agent may direct.  All voluntary prepayments
shall be applied first to Swing Line Loans, then to Revolving Loans that are
Base Rate Loans, and then to Revolving Loans that are Eurodollar Loans in direct
order of Interest Period maturities.
 
(b) Mandatory Prepayments.  If at any time the amount of Loans outstanding plus
the Letter of Credit Obligations outstanding exceeds the Aggregate Commitment,
the Borrower shall immediately make a principal payment to the Agent in the
manner and in an amount such that the sum of Loans outstanding plus the Letter
of Credit Obligations outstanding is less than or equal to the Aggregate
Commitment.  Any payments made under this Section 3.2(b) shall be subject to
Section 4.3 and shall be applied first to Swing Line Loans, then to Revolving
Loans that are Base Rate Loans, and then to Revolving Loans that are Eurodollar
Loans in direct order of Interest Period maturities.
 
3.3 Payments.
 
 
36

--------------------------------------------------------------------------------

 
 
(a) On the Maturity Date, the entire outstanding principal balance of all Loans
and the Letter of Credit Obligations (to the extent that the Borrower has not
provided cash collateral or provided a back-up letter of credit pursuant to
Section 2.9(c) above), together with accrued but unpaid interest and all other
sums owing under this Credit Agreement, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2.
 
(b) On the tenth Business Day after the making of each Swing Line Loan, the
outstanding principal balance of such Swing Line Loan, together with accrued but
unpaid interest and all other sums owing under this Credit Agreement, shall be
due and payable in full, unless accelerated sooner pursuant to Section 9.2.
 
3.4 Fees.
 
(a) Commitment Fees.  In consideration of the Revolving Loan Commitment being
made available by the Lenders hereunder, the Borrower agrees to pay to the
Agent, for the pro rata benefit of each Lender, a fee equal to the Applicable
Percentage for Commitment Fees multiplied by the daily average of the excess of
the Revolving Loan Commitment over the sum of the aggregate principal amount of
the Revolving Loans plus the Letter of Credit Obligations (the “Commitment
Fees”).  The accrued Commitment Fees shall be due and payable in arrears on the
first Business Day after the end of each calendar quarter (as well as on the
final Maturity Date and on any date that the Revolving Loan Commitment is
reduced) for the immediately preceding calendar quarter (or portion thereof),
beginning with the first of such dates to occur after the Closing Date.
 
(b) Administrative Fees.  The Borrower agrees to pay to the Agent, for its own
account, an annual fee as agreed to between the Borrower and the Agent in the
Fee Letter.
 
3.5 Place and Manner of Payments.
 
(a)           All payments of principal, interest, fees, expenses and other
amounts to be made by the Borrower under this Credit Agreement shall be received
without setoff, deduction or counterclaim not later than 2:00 p.m.(Charlotte,
North Carolina time) on the date when due in Dollars and in immediately
available funds by the Agent at its offices in Charlotte, North
Carolina.  Unless the application of a payment is specifically directed by the
Borrower (or if such application would be inconsistent with the terms hereof),
the Agent shall distribute payments received from the Borrower to the Lenders in
such manner as it reasonably determines in its sole discretion.
 
(b)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or an L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or such L/C Issuer, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
or such L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
 
 
37

--------------------------------------------------------------------------------

 
 
excluding the date of payment to the Agent, at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.  A notice of the Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.
 
3.6 Pro Rata Treatment.
 
Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Commitment Fees, each reduction
of the Revolving Loan Commitment, and each conversion or continuation of any
Revolving Loans, shall be allocated pro rata among the Lenders in accordance
with the respective Commitment Percentages; provided that, if any Lender shall
have failed to pay its applicable pro rata share of any Revolving Loan, then any
amount to which such Lender would otherwise be entitled pursuant to this Section
3.6 shall instead be payable to the Agent until the share of such Revolving Loan
not funded by such Lender has been repaid; and provided, further, that in the
event any amount paid to any Lender pursuant to this Section 3.6 is rescinded or
must otherwise be returned by the Agent, each Lender shall, upon the request of
the Agent, repay to the Agent the amount so paid to such Lender, with interest
for the period commencing on the date such payment is returned by the Agent
until the date the Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus two percent
(2%) per annum.
 
3.7 Computations of Interest and Fees.
 
(a) Except for Base Rate Loans, on which interest shall be computed on the basis
of a 365 or 366 day year as the case may be, all computations of interest and
fees hereunder shall be made on the basis of the actual number of days elapsed
over a year of 360 days.
 
(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect.  All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral.  In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law.  If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on
 
 
38

--------------------------------------------------------------------------------

 
 
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans.  The right to
demand payment of the Loans or any other indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand.  All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.
 
3.8 Sharing of Payments.
 
Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Loan or any other obligation owing to such Lender under this
Credit Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans and other obligations, in such amounts and with such
other adjustments from time to time, as shall be equitable in order that all
Lenders share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement.  Each Lender further agrees that if a
payment to a Lender (which is obtained by such Lender through the exercise of a
right of set-off, banker’s lien, counterclaim or otherwise) shall be rescinded
or must otherwise be restored, each Lender which shall have shared the benefit
of such payment shall, by repurchase of a participation theretofore sold, return
its share of that benefit to each Lender whose payment shall have been rescinded
or otherwise restored.  The Borrower agrees that any Lender so purchasing such a
participation may, to the fullest extent permitted by law, exercise all rights
of payment, including set-off, banker’s lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Loan or
other obligation in the amount of such participation.  Except as otherwise
expressly provided in this Credit Agreement, if any Lender shall fail to remit
to the Agent or any other Lender an amount payable by such Lender to the Agent
or such other Lender pursuant to this Credit Agreement on the date when such
amount is due, such payments shall accrue interest thereon, for each day from
the date such amount is due until the day such amount is paid to the Agent or
such other Lender, at a rate per annum equal to the Federal Funds Rate.  If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 3.8 applies,
such Lender shall, to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights of the Lenders under
this Section 3.8 to share in the benefits of any recovery on such secured claim.
 
3.9 Evidence of Debt.
 
(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement.  
 
 
39

--------------------------------------------------------------------------------

 
 
Each Lender will make reasonable efforts to maintain the accuracy of its account
or accounts and to promptly update its account or accounts from time to time, as
necessary.
 
(b) The Agent shall maintain the Register pursuant to Section 11.3(c), and a
subaccount for each Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount, type and Interest Period of each such Loan
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder and (iii) the amount of any sum
received by the Agent hereunder from or for the account of the Borrower and each
Lender’s share thereof.  The Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.
 
(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Agent, subsection (a) and the Notes issued to the Lenders) shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Agent to maintain any such account, such Register or such subaccount, as
applicable, or any error therein, shall not in any manner affect the obligation
of the Borrower to repay the Loans made by such Lender in accordance with the
terms hereof.
 
Section 4. ADDITIONAL PROVISIONS REGARDING LOANS
 
4.1 Pricing Provisions.
 
(a) Unavailability.  In the event that the Agent shall have determined in good
faith (i) that U.S. dollar deposits in the principal amounts requested with
respect to a Eurodollar Loan are not generally available in the London interbank
Eurodollar market or (ii) that reasonable means do not exist for ascertaining
the Eurodollar Rate, the Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the Lenders.  In the event of
any such determination under clauses (i) or (ii) above, until the Agent shall
have advised the Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (A) any request by the Borrower for Eurodollar
Loans shall be deemed to be a request for Base Rate Loans, (B) any request by
the Borrower for conversion into or continuation of Eurodollar Loans shall be
deemed to be a request for conversion into or continuation of Base Rate Loans
and (C) any Revolving Loans that were to be converted or continued as Eurodollar
Loans on the first day of an Interest Period shall be converted to or continued
as Base Rate Loans.
 
(b) Change in Legality.  Notwithstanding any other provision herein, if any
change, after the date hereof, in any law or regulation (including the
introduction of any new law or regulation) or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written notice to the Borrower and to the Agent,
such Lender may:
 
 
 
40

--------------------------------------------------------------------------------

 
 
(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and
 
(B) require that all outstanding Eurodollar Loans made by it be converted to
Base Rate Loans in which event all such Eurodollar Loans shall be automatically
converted to Base Rate Loans.
 
In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the Base Rate Loans made by such Lenders in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
(c) Requirements of Law.  If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Loan or to
the issuance or participation in Letters of Credit because of (i) any change,
after the date hereof, in any applicable law, governmental rule, regulation,
guideline or order (or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline or such order) including, without limitation, the imposition,
modification or deemed applicability of any reserves, deposits or similar
requirements (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Adjusted
Eurodollar Rate) or (ii) other circumstances affecting the London interbank
Eurodollar market; then the Borrower shall pay to such Lender promptly upon
written demand therefore, accompanied by a statement in reasonable detail
showing the calculation of the amount demanded, such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender may determine in its reasonable discretion) as may be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder.  Each determination and calculation made by a
Lender under this Section 4.1 shall, absent manifest error, be binding and
conclusive on the parties hereto.  Any conversions of Eurodollar Loans made
pursuant to this Section 4.1 shall subject the Borrower to the payments required
by Section 4.3.  This Section shall survive termination of this Credit Agreement
and the other Credit Documents and payment of the Loans and all other amounts
payable hereunder.
 
(d) Cost of Funds.  If the Lenders having 25% or more of the aggregate Revolving
Loan Commitments determine (which determination shall be conclusive and binding
upon the Borrower) that the Eurodollar Rate will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Eurodollar Loans, the Agent shall give
notice thereof to the Borrower and the Lenders as soon as practicable thereafter
and, upon delivery of such notice and until the Agent (upon the instruction of
the such Lenders) revokes such notice, (A) any request by the
 
 
41

--------------------------------------------------------------------------------

 
 
Borrower for Eurodollar Loans shall be deemed to be a request for Base Rate
Loans, (B) any request by the Borrower for conversion into or continuation of
Eurodollar Loans shall be deemed to be a request for conversion into or
continuation of Base Rate Loans and (C) any Revolving Loans that were to be
converted or continued as Eurodollar Loans on the first day of an Interest
Period shall be converted to or continued as Base Rate Loans. 
 
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 4.1 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
4.2 Capital Adequacy.
 
If any Lender has determined that the adoption or effectiveness, after the date
hereof, of any applicable law, rule or regulation regarding capital adequacy, or
any change therein (after the date hereof), or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by such Lender (or its parent corporation) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender (or its parent corporation) could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s (or parent corporation’s) policies with respect to
capital adequacy), then, upon notice from such Lender, accompanied by a
statement in reasonable detail showing the calculation of the amount demanded,
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such reduction.  Each determination by any such
Lender of amounts owing under this Section 4.2 shall, absent manifest error, be
conclusive and binding on the parties hereto.  This Section shall survive
termination of this Credit Agreement and the other Credit Documents and payment
of the Loans and all other amounts payable hereunder.
 
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 4.2 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the change in or in the interpretation of law or
regulation giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
change in or in the interpretation of law or regulation giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
 
42

--------------------------------------------------------------------------------

 
 
4.3 Compensation.
 
The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Credit Agreement,
(b) default by the Borrower in making any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Credit Agreement, (c) the making of a prepayment of Eurodollar Loans on a
day which is not the last day of an Interest Period with respect thereto and (d)
the payment, continuation or conversion of a Eurodollar Loan on a day which is
not the last day of the Interest Period applicable thereto or the failure to
repay a Eurodollar Loan when required by the terms of this Credit
Agreement.  Such indemnification may include an amount equal to (i) an amount of
interest calculated at the Eurodollar Rate which would have accrued on the
amount in question, for the period from the date of such prepayment or of such
failure to borrow, convert, continue or repay to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurodollar Loans provided
for herein minus (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market.  The agreements in this Section shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
4.4 Taxes.
 
(a) Except as provided below in this Section 4.4, all payments made by the
Borrower under this Credit Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding taxes measured by or imposed upon all or a portion of the
net income of any Lender or its applicable lending office, or any branch or
affiliate thereof, and all franchise taxes, branch and branch profit taxes,
taxes on doing business (or taxes on the capital or net worth imposed in lieu of
net income taxes) of any Lender or its applicable lending office, or any branch
or affiliate thereof, in each case imposed: (i) by the jurisdiction under the
laws of which such Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof or (ii) by reason of any connection between the jurisdiction
imposing such tax and such Lender, applicable lending office, branch or
affiliate other than a connection arising solely from such Lender having
executed, delivered or performed its obligations, or received payment under or
enforced, this Credit Agreement or any Notes.  If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
an Agent or any Lender hereunder or under any Notes, (A) the amounts so payable
to the Agent or such Lender shall be increased to the extent necessary to yield
to the Agent or such Lender (after payment of all Non-
 
 
43

--------------------------------------------------------------------------------

 
 
Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Credit Agreement and any Notes,
provided, however, that the Borrower shall be entitled to deduct and withhold
any Non-Excluded Taxes and shall not be required to increase any such amounts
payable to any Lender that is not organized under the laws of the United States
of America or a state thereof if such Lender fails to timely comply with the
requirements of paragraph (b) of this Section 4.4 whenever any Non-Excluded
Taxes are payable by the Borrower, and (B) as promptly as possible after
requested, the Borrower shall send to the Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof or other
evidence of such payment as is reasonably satisfactory to the Agent or Lender
(as the case may be).  If the Borrower fails to pay any Non-Excluded Taxes of
which it has notice when due to the appropriate taxing authority or fails to
remit to the Agent the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and any Lender for any incremental Non
Excluded Taxes, interest or penalties that may become payable by the Agent or
any Lender as a result of any such failure.  The agreements in this Section 4.4
shall survive the termination of this Credit Agreement and the payment of the
Loans and all other amounts payable hereunder.
 
(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:
 
(i) (A) on or before the date of any payment by the Borrower under this Credit
Agreement or the Notes to such Lender, deliver to the Borrower and the Agent (x)
two duly completed copies of United States Internal Revenue Service Form W-8ECI
or W-8BEN, or successor applicable form, as the case may be, certifying that it
is entitled to receive payments under this Credit Agreement and any Notes
without deduction or withholding of any United States federal income taxes and
(y) an Internal Revenue Service Form W-8, or successor applicable form,
certifying that it is entitled to an exemption from United States backup
withholding tax;
 
(B)           deliver to the Borrower and the Agent two further copies of any
such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and
 
(C)           obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the Agent;
or
 
(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (A) represent to the Borrower
(for the benefit of the Borrower and the Agent) that it is not a bank within the
meaning of Section 88l(c)(3)(A) of the Internal Revenue Code, (B) agree to
furnish to the Borrower, on or before the date of any payment by the Borrower,
with a copy to the Agent, two accurate and complete original signed copies of
Internal Revenue Service Form W-8, or successor applicable form certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of
 
 
44

--------------------------------------------------------------------------------

 
 
the Internal Revenue Code with respect to payments to be made under this Credit
Agreement and any Notes (and to deliver to the Borrower and the Agent two
further copies of such form on or before the date it expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recently
provided form and, if necessary, obtain any extensions of time reasonably
requested by the Borrower or the Agent for filing and completing such forms),
and (C) agree, to the extent legally entitled to do so, upon reasonable request
by the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Agent) such other forms as may be reasonably required in order to establish
the legal entitlement of such Lender to an exemption from withholding with
respect to payments under this Credit Agreement and any Notes.
 
Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent, then such Lender shall be exempt from such
requirements.  Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 11.3 shall, upon the effectiveness of the related
transfer, be required to provide all of the forms, certifications and statements
required pursuant to this subsection (b); provided that in the case of a
participant of a Lender, the obligations of such participant of a Lender
pursuant to this subsection (b) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.
 
4.5 Replacement of Lenders.
 
The Agent and each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 4.1 through 4.4 above to the greatest extent practicable (including
transferring the Loans to another lending office of Affiliate of a Lender)
unless, in the opinion of the Agent or such Lender, such efforts would be likely
to have an adverse effect upon it.  In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4 or
if such Lender is a Defaulting Lender, then, provided that no Default or Event
of Default has occurred and is continuing at such time, the Borrower may, at its
own expense (such expense to include any transfer fee payable to the Agent under
Section 11.3(b) and any expense pursuant to Section 4) and in its sole
discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 11.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (a) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
and (b) the Borrower or such assignee shall have paid to the assigning Lender in
immediately available funds the principal of and interest accrued to the date of
such payment on the portion of the Loans hereunder held by such assigning Lender
and all other amounts owed to such assigning Lender hereunder, including amounts
owed pursuant to Sections 4.1 through 4.4.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 5. CONDITIONS PRECEDENT
 
5.1 Closing Conditions.
 
The obligation of the Lenders to enter into this Credit Agreement and make the
initial Extension of Credit is subject to satisfaction (or waiver) of the
following conditions:
 
(a) Executed Credit Documents.  Receipt by the Agent of duly executed copies of
(i) this Credit Agreement, (ii) the Notes requested by Lenders prior to the date
hereof in accordance with Section 2.7 and (iii) all other Credit Documents, each
in form and substance acceptable to the Lenders.
 
(b) Corporate Documents.  Receipt by the Agent of the following:
 
(i) Charter Documents.  Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date, together with any other
information required by Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318, or necessary for the Agent or any Lender to verify the identity of
Borrower as required by Section 326 of such Act.
 
(ii) Bylaws.  A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.
 
(iii) Resolutions.  Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of the Closing Date.
 
(iv) Good Standing.  Copies of (A) certificates of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing would have a Material Adverse Effect and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of incorporation and each other jurisdiction in
which the failure to pay such franchise taxes would have a Material Adverse
Effect.
 
(v) Incumbency.  An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.
 
 
46

--------------------------------------------------------------------------------

 
 
(c) Opinion of Counsel.  Receipt by the Agent of an opinion, or opinions, from
legal counsel to the Borrower addressed to the Agent and the Lenders and dated
as of the Effective Date, in each case satisfactory in form and substance to the
Agent.
 
(d) Financial Statements.  Receipt by the Lenders of the audited financial
statements of the Borrower and its consolidated subsidiaries, for the fiscal
years ended December 31, 2008 and 2009, including balance sheets and income and
cash flow statements, in each case audited by Deloitte & Touche and prepared in
accordance with GAAP.
 
(e) Fees and Expenses.  Payment by the Borrower of all fees and expenses owed by
it to the Lenders, the Agent, Banc of America Securities LLC and J.P. Morgan
Securities Inc., including, without limitation, payment to the Agent, Banc of
America Securities LLC and J.P. Morgan Securities Inc. of the fees set forth in
the Fee Letter.
 
(f) Litigation.  Except as disclosed in the Borrower’s Annual Report on its Form
10-K for the year ended December 31, 2009 and in subsequent filings under the
Securities Exchange Act of 1934 made prior to the Closing Date, there shall not
exist any action, suit or investigation, nor shall any action, suit or
investigation be pending or threatened before any arbitrator or Governmental
Authority that materially adversely affects the Borrower or any transaction
contemplated hereby or on the ability of the Borrower to perform its obligations
under the Credit Documents.
 
(g) Material Adverse Effect.  No event or condition shall have occurred since
the date of the financial statements delivered pursuant to Section 5.1(d) above
that has had or would have a Material Adverse Effect.
 
(h) Officer’s Certificates.  The Agent shall have received a certificate or
certificates executed by the chief financial officer, treasurer, secretary or
assistant treasurer of the Borrower as of the Closing Date stating that (i) the
Borrower is in compliance with all existing material financial obligations, (ii)
no action, suit, investigation or proceeding is pending or, to his knowledge,
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect the Borrower or any transaction contemplated by the
Credit Documents, if such action, suit, investigation or proceeding would have
or would be reasonably likely to have a Material Adverse Effect and (iii)
immediately after giving effect to this Credit Agreement, the other Credit
Documents and all the transactions contemplated therein to occur on such date,
(A) no Default or Event of Default exists, (B) all representations and
warranties contained herein and in the other Credit Documents, are true and
correct in all material respects on and as of the date made and (C) the Borrower
is in compliance with the financial covenant set forth in Section 7.2.
 
(i) Existing Credit Agreements.  Each of the Existing Credit Agreements shall be
terminated prior to or contemporaneously with the making of the Closing Date and
all loans and other obligations outstanding under each Existing Credit Agreement
shall be paid in full prior to or contemporaneously with Closing Date.  Each of
the Lenders that is a party to any Existing Credit Agreement, by execution
hereof, hereby waives the requirement of prior notice to the termination of the
commitments thereunder.
 
 
47

--------------------------------------------------------------------------------

 
 
(j) Other.  Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.
 
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
5.2 Conditions to Each Extension of Credit.
 
In addition to the conditions precedent stated elsewhere herein (excluding after
the Closing Date those contained in Sections 5.1(f) and 5.1(g) hereof), the
Lenders shall not be obligated to make any new Extension of Credit unless:
 
(a) Request.  The Borrower shall have timely delivered, (i) in the case of any
new Revolving Loan, a duly executed and completed Notice of Borrowing in
conformance with all the terms and conditions of this Credit Agreement and (ii)
in the case of any Letter of Credit, the necessary application and any other LOC
Documents required by the Agent.
 
(b) Representations and Warranties.  The representations and warranties made by
the Borrower herein (excluding after the Closing Date those contained in
Sections 6.7 and 6.10) are true and correct in all material respects at and as
if made as of the date of the making of the Extension of Credit.
 
(c) No Default.  No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
 
(d) Availability.  Immediately after giving effect to the making of an Extension
of Credit (and the application of the proceeds thereof), the sum of the
principal amount of the Loans and Letter of Credit Obligations outstanding shall
not exceed the Aggregate Commitment.
 
The delivery of each Notice of Borrowing, each application for a Letter of
Credit and each Swing Line Notice shall constitute a representation and warranty
by the Borrower of the correctness of the matters specified in subsections (b),
(c) and (d) above.
 
Section 6. REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to each Lender that:
 
6.1 Organization and Good Standing; Assets.
 
(a) The Borrower and each of its Principal Subsidiaries (i) is a corporation or
limited liability company validly existing and in good standing (or equivalent
status) under its jurisdiction of organization, (ii) is duly qualified and in
good standing as a foreign corporation
 
 
48

--------------------------------------------------------------------------------

 
 
or limited liability company authorized to do business in every jurisdiction
where the failure to so qualify would have a Material Adverse Effect and (iii)
has the requisite corporate or limited liability company power and authority to
own its properties and to carry on its business as now conducted and as proposed
to be conducted.
 
(b) The Borrower and each of its Principal Subsidiaries has good and marketable
title (or, in the case of personal property, valid title) or valid leasehold
interests in its assets, except for (i) minor defects in title that do not
materially interfere with the ability of the Borrower or the relevant Principal
Subsidiary to conduct its business as now conducted and (ii) other defects that,
either individually or in the aggregate, do not materially adversely affect the
financial condition, properties or operations of the Borrower or the relevant
Principal Subsidiary.  All such assets and properties are free and clear of any
Lien, other than Liens permitted under Section 8.6 hereof.
 
(c) The Borrower’s Principal Subsidiaries and other Subsidiaries as of the
Closing Date are set forth on Schedule 6.1 hereto.  All outstanding shares of
capital stock having ordinary voting power for the election of directors of each
of the Borrower’s Principal Subsidiaries have been validly issued, are fully
paid and nonassessable (except as provided by Wisconsin Statutes section
180.0622, as judicially interpreted) and, in the case of each of the Principal
Subsidiaries, are owned beneficially by the Borrower or another Subsidiary, free
and clear of any Lien.
 
6.2 Due Authorization.
 
The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action to, execute,
deliver and perform this Credit Agreement and the other Credit Documents.
 
6.3 No Conflicts.
 
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its organizational documents or bylaws, (b) violate,
contravene or materially conflict with any law, regulation (including without
limitation, Regulation U, Regulation X and any regulation promulgated by the
Federal Energy Regulatory Commission), order, writ, judgment, injunction, decree
or permit applicable to it, (c) violate, contravene or materially conflict with
contractual provisions of, or cause an event of default under, any indenture,
loan agreement, mortgage, deed of trust, contract or other agreement or
instrument to which it is a party or by which it may be bound, the violation of
which would have a Material Adverse Effect or (d) result in or require the
creation of any Lien upon or with respect to its properties.  Not more than 25%
of the value of the assets of the Borrower is represented by Margin Stock.
 
6.4 Consents.
 
 
49

--------------------------------------------------------------------------------

 
 
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority (including, without
limitation, the Public Service Commission of Wisconsin pursuant to Chapter 201
of the Wisconsin Statutes) or third party is required in connection with the
execution, delivery or performance of this Credit Agreement or any of the other
Credit Documents that has not been obtained.
 
6.5 Enforceable Obligations.
 
This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.
 
6.6 Financial Condition.
 
(a) The financial statements delivered to the Lenders pursuant to Section 5.1(d)
and pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3 and subject to, in the case
of the interim financial statements, year end adjustments and the absence of
footnotes) and (ii) present fairly the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries as of such date
and for such periods.
 
(b) Since December 31, 2009, there has been no sale, transfer or other
disposition by the Borrower or any of its Principal Subsidiaries of any material
part of the business or property of the Borrower and its Principal Subsidiaries,
other than sales of inventory during the course of business and sales
consummated in connection with the full or partial divestiture of Integrys
Energy Services, Inc., and no purchase or other acquisition by the Borrower and
its Principal Subsidiaries of any business or property (including any capital
stock of any other Person) material in relation to the financial condition of
the Borrower and its Principal Subsidiaries, in each case, which, is not (i)
reflected in the most recent financial statements delivered to the Lenders
pursuant to Section 7.1 or in the notes thereto, (ii) permitted by the terms of
this Credit Agreement or (iii) disclosed to the Lenders prior to the date
hereof.
 
6.7 No Material Change.
 
Since December 31, 2009, there has been no development or event relating to or
affecting the Borrower and its Principal Subsidiaries which has had or would be
reasonably likely to have a Material Adverse Effect.
 
6.8 No Default.
 
Neither the Borrower nor any Principal Subsidiary is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
likely to have a Material Adverse Effect.  No Default or Event of Default
presently exists and is continuing.
 
 
50

--------------------------------------------------------------------------------

 
 
6.9 Indebtedness.
 
As of December 31, 2009, the Borrower and its Subsidiaries have no Indebtedness
except as disclosed in the financial statements referenced in Section 5.1(d) and
to the extent required to be disclosed by GAAP.
 
6.10 Litigation.
 
Except as disclosed to the Lenders in writing prior to the Closing Date, there
are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of the Borrower, overtly threatened
against the Borrower or any of its Principal Subsidiaries which has had or would
be reasonably likely to have a Material Adverse Effect.
 
6.11 Taxes.
 
The Borrower and each of its Principal Subsidiaries has filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  As of the date of this Credit Agreement, the Borrower is
not aware of any proposed tax assessments against it which have had or would be
reasonably likely to have a Material Adverse Effect.
 
6.12 Compliance with Law.
 
The Borrower and each of its Principal Subsidiaries is in compliance with all
laws, rules, regulations, orders and decrees applicable to it or to its
properties, the failure to comply with which has had or would be reasonably
likely to have a Material Adverse Effect.
 
6.13 ERISA.
 
Except as would not result or be reasonably likely to result in a Material
Adverse Effect:
 
(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any Termination Event would be reasonably likely to occur, with
respect to any Plan; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.
 
 
51

--------------------------------------------------------------------------------

 
 
(b) No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries.
 
(c) Except as disclosed in the Borrower’s financial statements in accordance
with FASB 87, the accumulated benefit obligation under each Single Employer Plan
(determined utilizing the actuarial assumptions used for purposes of FASB 87),
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the current value of the assets of
such Plan allocable to such obligation.
 
(d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably likely to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither the Borrower nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of Section
4245 of ERISA), or has been terminated (within the meaning of Title IV of
ERISA), and no Multiemployer Plan is, to the best knowledge of the Borrower,
reasonably likely to be in reorganization, insolvent, or terminated.
 
(e) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.
 
(f) The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.
 
(g) Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.
 
6.14 Use of Proceeds; Margin Stock.
 
The proceeds of the Loans and Letters of Credit hereunder will be used solely
for the purposes specified in Section 7.8.  None of such proceeds will be used
(a) in violation of Regulation U or Regulation X (i) for the purpose of
purchasing or carrying any “margin stock” as defined in Regulation U or
Regulation X or (ii) for the purpose of reducing or retiring any Indebtedness
which was originally incurred to purchase or carry “margin stock” or (b) for the
acquisition of another Person unless the board of directors (or other comparable
governing body)
 
 
52

--------------------------------------------------------------------------------

 
 
or stockholders, as appropriate, of such Person has approved such
acquisition.  After application of the proceeds of any Loan or Letter of Credit,
not more than 25% of the value of the assets of the Parent, the Borrower and
their respective Subsidiaries will be represented by Margin Stock.
 
6.15 Government Regulation.
 
The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.
 
6.16 Disclosure.
 
Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, taken as a whole, not misleading on the date when made.
 
Section 7. AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until all Borrower Obligations have been paid in full and the
Revolving Loan Commitments hereunder shall have terminated:
 
7.1 Information Covenants.
 
The Borrower will furnish, or cause to be furnished, to the Agent:
 
(a) Annual Financial Statements.  As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a consolidated
balance sheet and income statement of the Borrower and its Subsidiaries, as of
the end of such fiscal year, together with a common stock equity statement which
includes retained earnings and a consolidated statement of cash flows for such
fiscal year, setting forth in comparative form figures for the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Agent and whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect.  The
Lenders agree that delivery of the Borrower’s Form 10-K will meet the financial
information requirements of this Section 7.1(a).
 
(b) Quarterly Financial Statements.  As soon as available, and in any event
within 60 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter) a consolidated balance sheet and income
statement of the Borrower and its Subsidiaries, as of the end of such fiscal
quarter, together with a related consolidated statement of cash flows for such
fiscal quarter in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Agent,
 
 
53

--------------------------------------------------------------------------------

 
 
and accompanied by the review letter required to be filed with the Borrower’s
quarterly reports on Form 10-Q pursuant to Section 10-01(d) of Regulation S-X,
if any, and a certificate of the chief financial officer, treasurer, secretary
or assistant treasurer of the Borrower to the effect that such quarterly
financial statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and the absence of footnotes.  The Lenders agree that
the delivery of the Borrower’s Form 10-Q will meet the financial information
requirements of this Section 7.1(b).
 
(c) Officer’s Certificate.  At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of the chief
financial officer, treasurer, secretary or assistant treasurer of the Borrower,
substantially in the form of Exhibit 7.1(c), (i) demonstrating compliance with
the financial covenant contained in Section 7.2 by calculation thereof as of the
end of each such fiscal period, including a reconciliation in reasonable detail
of excluding entities excluded because of the last sentence of Section 1.3 with
respect to FIN 46, on the computation of compliance with the covenant contained
in Section 7.2, (ii) stating that no Default or Event of Default exists, or if
any Default or Event of Default does exist, specifying the nature and extent
thereof and what action the Borrower proposes to take with respect thereto and
(iii) confirming the then existing Public Debt Ratings of the Borrower.
 
(d) Notices.  Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Agent immediately of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to the
Borrower or any of its Principal Subsidiaries:  (A) the pendency or commencement
of any litigation, arbitral or governmental proceeding against the Borrower or
any of its Principal Subsidiaries, the claim of which is in excess of
$35,000,000 or which, if adversely determined, would have or be reasonably
likely to have a Material Adverse Effect or (B) the institution of any
proceedings against the Borrower or any of its Principal Subsidiaries with
respect to, or the receipt of notice by such Person of potential liability or
responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, the violation of which would be reasonably likely
have a Material Adverse Effect.
 
(e) ERISA.  Upon the Borrower, its Subsidiaries or any ERISA Affiliate obtaining
knowledge thereof, the Borrower will give written notice to the Agent and each
of the Lenders promptly (and in any event within five Business Days) of: (i) any
event or condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably likely to lead to, a Termination Event that
would be reasonably likely to have a Material Adverse Effect; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any material withdrawal liability assessed against the Borrower,
its Subsidiaries or any of their ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA) that would be reasonably likely to lead to a
withdrawal liability that would be reasonably likely to have a Material Adverse
Effect; (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which the Borrower or
 
 
54

--------------------------------------------------------------------------------

 
 
any of its Subsidiaries or ERISA Affiliates is required to contribute to each
Plan pursuant to its terms to meet the minimum funding standard set forth in
ERISA and the Code with respect thereto if such failure would be reasonably
likely to have a Material Adverse Effect; or (iv) any change in the funding
status of any Plan that would be reasonably likely to have a Material Adverse
Effect; together, with a description of any such event or condition or a copy of
any such notice and a statement by an officer of the Borrower briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Borrower
with respect thereto.  Promptly upon request, the Borrower shall furnish the
Agent and each of the Lenders with such additional information concerning any
Plan as may be reasonably requested, including, but not limited to, copies of
each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan-year” (within the meaning of Section 3(39) of ERISA).
 
(f) Other Information.  With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower or any of its Subsidiaries as the Agent or the Required Lenders may
reasonably request.
 
Financial reports required to be delivered pursuant to clauses (a) and (b) above
shall be deemed to have been delivered on the date on which such report is
posted on the SEC’s website at www.sec.gov, and such posting shall be deemed to
satisfy the financial reporting requirements of clauses (a) and (b) above,
provided that, in each instance the Company shall provide all other reports and
certificates required to be delivered under this Section 7.1 in the manner set
forth in Section 11.1.
 
The Borrower hereby acknowledges that the Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”).


 
7.2 Financial Covenant.
 
The Borrower will maintain a Leverage Ratio as of the last day of each of its
fiscal quarters of not greater than .65 to 1.00.
 
7.3 Preservation of Existence and Franchises.
 
Except as expressly permitted by Section 8.2 or Section 8.3 below, the Borrower
will, and will cause each of its Principal Subsidiaries to, do all things
necessary to preserve and keep in full force and effect its existence, and
material rights, franchises and authority.
 
7.4 Books and Records.
 
Subject to Section 1.3, the Borrower will, and will cause its Principal
Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good
 
 
55

--------------------------------------------------------------------------------

 
 
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
 
7.5 Compliance with Law.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, comply
with all laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its property, if
the failure to comply would have or be reasonably likely to have a Material
Adverse Effect.
 
7.6 Payment of Taxes and Other Indebtedness.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, pay,
settle or discharge (a) all material taxes, assessments and governmental charges
or levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent and (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien which is not permitted by Section 8.6 upon any of its
properties; provided, however, that neither the Borrower nor any Principal
Subsidiary shall be required to pay any such tax, assessment, charge, levy,
claim or Indebtedness which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment (i) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) would have or reasonably be likely to have a Material Adverse
Effect.
 
7.7 Insurance.
 
The Borrower will, and will cause each of its Principal Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are in accordance with
normal industry practice; provided, however, that the Borrower and its Principal
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and to the extent consistent with prudent business practice.
 
7.8 Use of Proceeds.
 
The proceeds of the Loans and the Letters of Credit may be used solely (a) to
provide working capital and (b) for other general corporate purposes.
 
7.9 Audits/Inspections.
 
Upon reasonable notice and during normal business hours, the Borrower will, and
will cause each of its Principal Subsidiaries to, permit representatives
appointed by the Agent or any Lender, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect the
Borrower’s and its Principal Subsidiaries’ property, including its books and
records, its accounts receivable and inventory, the Borrower’s and its Principal
Subsidiaries’ facilities and their other business assets, and to make
photocopies or photographs thereof and to write down and record any information
such representative obtains and shall
 
 
56

--------------------------------------------------------------------------------

 
 
permit the Agent, any Lender or its representatives to investigate and verify
the accuracy of information provided to the Lenders and to discuss all such
matters with the officers, employees and representatives of the Borrower and its
Principal Subsidiaries.  All information so obtained shall be subject to the
provisions of Section 11.10 below.
 
7.10 Restrictive Agreements.
 
The Borrower will not, and will not permit any Principal Subsidiary to, enter
into any agreement that restricts the ability of any Principal Subsidiary to pay
dividends or other distributions with respect to any shares of its capital
stock; provided that it is understood and agreed that (a) the foregoing covenant
does not prohibit the Borrower or a Principal Subsidiary from entering into
agreements that contain financial covenants which require the maintenance of a
minimum net worth or compliance with financial ratios without explicitly
addressing the ability to pay dividends or make other distributions with respect
to shares of its capital stock and (b) the foregoing covenant does not apply to
limitations or restrictions imposed by law or in  regulatory proceedings or in
the articles of incorporation of Wisconsin Pubic Service Corporation as in
effect on the date hereof or restrictions which arise only if dividends on
preferred stock issued by such Principal Subsidiary have not been paid.
 
Section 8. NEGATIVE COVENANTS
 
The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until all Borrower Obligations have been paid in full and the
Revolving Loan Commitments shall have terminated:
 
8.1 Nature of Business.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
alter in any material respect the character of the business of the Borrower and
its Principal Subsidiaries, taken as a whole, from that conducted as of the
Closing Date; provided that the foregoing shall not prevent the disposition of
assets, business or operations permitted by Section 8.3 below so long as the
Borrower shall have complied with all other terms and conditions of this Credit
Agreement; provided that nothing contained in this Section 8.1 shall be deemed
or construed to limit the full or partial divestiture by the Borrower of the
assets, business or operations of Integrys Energy Services, Inc. and/or any or
all of the Subsidiaries of Integrys Energy Services, Inc. or any reduction in
the scope and/or scale of the assets, business or operations of Integrys Energy
Services, Inc. and/or any or all of its Subsidiaries (in each case, as such
assets, business or operations exist as of the date of this Credit Agreement)
and any such divestiture, reduction, sale or other disposition shall not be
deemed or construed to constitute a change in the general nature of the business
in which the Borrower and its Principal Subsidiaries, taken as a whole, are
engaged.
 
8.2 Consolidation and Merger.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
enter into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that, a
Person may be merged or consolidated with or into the Borrower or a wholly-owned
Subsidiary of the Borrower, so long as (a) if the
 
 
57

--------------------------------------------------------------------------------

 
 
Borrower is involved in the transaction, the Borrower shall be the continuing or
surviving corporation, (b) if a Principal Subsidiary is involved, such Principal
Subsidiary or a wholly owned Subsidiary of the Borrower shall be the continuing
or surviving entity; provided that the foregoing shall not prohibit mergers,
consolidations or liquidations of a Principal Subsidiary into the Borrower, and
(c) immediately before and after such merger or consolidation there does not
exist a Default or an Event of Default.
 
8.3 Sale or Lease of Assets.
 
Within any twelve month period, the Borrower will not, and will not permit its
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of assets,
business or operations with a book value (net of assumed liabilities associated
with the assets that are the subject of such transaction) in excess of
twenty-five percent (25%) of Total Assets, as calculated as of the end of the
most recent fiscal quarter, provided that the Borrower and its Subsidiaries may
convey, sell, lease, transfer or otherwise dispose of assets, business or
operations consisting of (a) sales of inventory or other assets acquired for
resale in the ordinary course of business, (b) sales of accounts owed by
customers for energy provided or to be provided outside the normal franchise
service area of Wisconsin Public Service Company and Upper Peninsula Power
Company, (c) sales, transfers or other dispositions of assets between or among
the Borrower and its wholly owned Subsidiaries, (d) sales, transfers or other
dispositions of obsolete or worn-out tools, equipment or other property no
longer used or useful in business and sales of intellectual property determined
to be uneconomical, negligible or obsolete, (e) sales, transfers or other
dispositions of the assets listed on Schedule 8.3, (f) non-exclusive licenses of
intellectual property, (g) the full or partial divestiture by the Borrower and
its Subsidiaries of the assets, business or operations of Integrys Energy
Services, Inc. and/or any or all of the Subsidiaries of Integrys Energy
Services, Inc. (as such assets, business or operations exist as of the date of
this Credit Agreement) and (h) sales, transfers or other dispositions of assets
the proceeds of which are invested in other energy related assets.
 
8.4 Arm’s-Length Transactions.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any Affiliate other than on terms and
conditions substantially as favorable to the Borrower or the Principal
Subsidiary as would be obtainable in a comparable arm’s-length transaction with
a Person other than an Affiliate, other than (a) transactions between or among
the Borrower and its wholly owned Subsidiaries, (b) customary fees to
non-officer directors of the Borrower and its Subsidiaries and (c) employment
and severance arrangements with officers and employees of the Borrower in the
ordinary course of business.
 
8.5 Fiscal Year.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
change its fiscal year (a) without prior written notification to the Lenders and
(b) if such change would materially affect the Lenders’ ability to read and
interpret the financial statements delivered pursuant to Section 7.1 or
calculate the financial covenant in Section 7.2.
 
 
58

--------------------------------------------------------------------------------

 
 
8.6 Liens.
 
The Borrower will not, and will not permit any of its Principal Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for (a) Liens
securing Borrower Obligations, (b) the Lien of First Mortgage Indentures or any
Liens attaching to the property to which the Lien of the First Mortgage
Indentures attach; provided that such Liens do not secure Funded Debt (other
than Funded Debt secured by the First Mortgage Indentures), (c) Liens for taxes
not yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carrier’s, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof), (e) pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment insurance,
pensions or social security programs, (f) Liens arising from good faith deposits
in connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (g) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (h) easements, rights-of-way (and liens on easements or
rights-of-way or the underlying real estate), restrictions (included zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (i) judgment Liens that would not
constitute an Event of Default, (j) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (k) any Lien created or arising over any property which
is acquired, constructed or created by the Borrower or any Principal Subsidiary,
but only if (i) such Lien secures only principal amounts (not exceeding the cost
of such acquisition, construction or creation) raised for the purposes of such
acquisition, construction or creation together with any costs, expenses,
interest and fees incurred in relation thereto or a guarantee given in respect
thereof, (ii) such Lien is created or arises on or before 180 days after the
completion of such acquisition, construction or creation and (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto and proceeds and products thereof, (l) any Lien on any
property or assets acquired from a Person which is merged with or into the
Borrower or any Principal Subsidiary in accordance with Section 8.2, and is not
created in anticipation of any such transaction, (m) any Lien on any property or
assets existing at the time of acquisition of such property or assets by the
Borrower or any Principal Subsidiary and which is not created in anticipation of
such acquisition, (n) Liens existing on the Closing Date and described on
Schedule 8.6 attached hereto, (o) pledges or deposits made in the ordinary
course of business to secure obligations of the Borrower or any Principal
Subsidiary under interest rate protection agreements, foreign currency exchange
agreements, Permitted Energy
 
 
59

--------------------------------------------------------------------------------

 
 
Transactions or other interest or exchange rate hedging arrangements, (p) Liens
on cash, cash collateral, cash deposits or deposit accounts furnished to or for
the benefit of Midwest Independent Transmission System Operator, Inc. (“MISO”)
or other transmission providers or energy market administrators to secure the
payment and performance of obligations (i) in connection with the purchase of
electric transmission service from MISO or such other transmission providers or
(ii) related to energy, capacity or ancillary service transactions entered into
through markets administered by MISO or such other transmission providers or
energy market administrators, (q) Liens, if any, arising in connection with the
securitization of environmental retrofit receivables, (r) any extension, renewal
or replacement (or successive extensions, renewals or replacements), as a whole
or in part, of any Liens referred to in the foregoing clauses (a) through (q),
for amounts not exceeding the maximum principal amount of the Indebtedness
secured by the Lien so extended, renewed or replaced; provided that such
extension, renewal or replacement Lien is limited to all or a part of the same
property or assets that were covered by the Lien extended, renewed or replaced
(plus improvements on such property or assets), and (s) any other Lien or Liens
which in the aggregate secure Indebtedness or other obligations at any one time
not in excess of an amount equal to 7.5% of Total Assets.
 
Section 9. EVENTS OF DEFAULT
 
9.1 Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a) Payment.  The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans or Letter of Credit Obligations; or (ii) default,
and such default shall continue for three or more Business Days, in the payment
when due of any interest on the Loans or Letter of Credit Obligations or of any
fees or other amounts owing hereunder, under any of the other Credit Documents
or in connection herewith.
 
(b) Representations.  Any representation, warranty or statement made or deemed
to be made by the Borrower (or any of its officers or agents) herein, in any of
the other Credit Documents, or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove untrue in any
material respect on the date as of which it was deemed to have been made.
 
(c) Covenants.  The Borrower shall:
 
(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a), 7.1(b), 7.1(c), 7.1(d), 7.2, 7.3, 7.9,
8.2, 8.3 or 8.6; or
 
(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Credit Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after the earlier of the Borrower becoming aware of such default or notice
thereof given by the Agent.
 
 
60

--------------------------------------------------------------------------------

 
 
(d) Credit Documents.  Any Credit Document shall fail to be in full force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Agent and/or the Lenders the rights, powers and privileges purported to be
created thereby.
 
(e) Bankruptcy, etc.  The occurrence of any of the following with respect to the
Borrower or any of its Principal Subsidiaries:  (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Principal Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or any of
its Principal Subsidiaries or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against the Borrower or any of its Principal
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower or any of its Principal Subsidiaries
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) the Borrower or any of its Principal Subsidiaries shall admit in writing
its inability to pay its debts generally as they become due or any action shall
be taken by such Person in furtherance of any of the aforesaid purposes.
 
(f) Defaults Under Other Agreements.  With respect to any Indebtedness in excess
of $35,000,000 (other than Indebtedness outstanding under this Credit Agreement)
of the Borrower or any of its Principal Subsidiaries (i) the Borrower or any of
its Principal Subsidiaries shall (A) default in any payment (beyond the
applicable grace period with respect thereto, if any) with respect to any such
Indebtedness, or (B) default (after giving effect to any applicable grace
period) in the observance or performance relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist other
than non-material defaults under any First Mortgage Indenture, the effect of
which default or other event or condition is to cause, or permit, the holder of
the holders of such Indebtedness (or trustee or agent on behalf of such holders)
to cause (determined without regard to whether any notice or lapse of time is
required) any such Indebtedness to become due prior to its stated maturity
(unless no holder, or trustee on behalf of any holder, has asserted that such
event constitutes a default thereunder); or (ii) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment prior to the stated maturity thereof; or (iii) any
such Indebtedness shall mature and remain unpaid.  The foregoing cross default
provision shall not apply to Indebtedness to the extent recourse to the Borrower
is limited to specific assets in a project financing; i.e., defaults under
agreements governing non-recourse project financing indebtedness are excluded.
 
(g) Judgments.  One or more judgments, orders, or decrees shall be entered
against the Borrower or any of its Principal Subsidiaries involving a liability
of $35,000,000 or more, in the aggregate (to the extent not paid or covered by
insurance provided by a carrier
 
 
61

--------------------------------------------------------------------------------

 
 
who has been notified of, and has not disputed the claim made for payment of,
the amount of such judgment or order), and such judgments, orders or decrees
shall continue unsatisfied, undischarged and unstayed for a period ending on the
first to occur of (i) the fifth Business Day after last day on which such
judgment, order or decree becomes final and unappealable and, where applicable,
with the status of a judicial lien or (ii) 60 days; provided that if such
judgment, order or decree provides for periodic payments over time then the
Borrower shall have a grace period of 30 days with respect to each such periodic
payment.
 
(h) ERISA.  The occurrence of any of the following events or conditions if any
of the same would be reasonably likely to have a Material Adverse Effect:  (A)
any “accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower, any
of its Subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan; (B) a
Termination Event shall occur with respect to a Single Employer Plan, which is,
in the reasonable opinion of the Agent, likely to result in the termination of
such Plan for purposes of Title IV of ERISA; (C) a Termination Event shall occur
with respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Agent, likely to result in (i) the termination of such
Plan for purposes of Title IV of ERISA, or (ii) the Borrower, any of its
Subsidiaries or any ERISA Affiliate incurring liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; or (D) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which would be reasonably likely to subject the Borrower, any of
Subsidiaries or any ERISA Affiliate to liability under Sections 406, 409,
502(i), or 502(1) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which the Borrower, any of Subsidiaries or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.
 
(i) Change of Control.  The occurrence of any Change of Control.
 
9.2 Acceleration; Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, the Agent
may, and shall, upon the request and direction of the Required Lenders, by
written notice to the Borrower take any of the following actions without
prejudice to the rights of the Agent or any Lender to enforce its claims against
the Borrower, except as otherwise specifically provided for herein:
 
(i) Termination of Revolving Loan Commitments.  Declare the Revolving Loan
Commitments terminated whereupon the Revolving Loan Commitments shall be
immediately terminated.
 
(ii) Acceleration of Borrower Obligations.  Declare the unpaid amount of all
Borrower Obligations to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
 
 
62

--------------------------------------------------------------------------------

 
 
(iii) Cash Collateral.  Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 9.1(e), it will immediately pay) to the Agent additional cash, to be
held by the Agent, for the benefit of the Lenders, in an interest bearing cash
collateral account as additional security for the Letter of Credit Obligations
in respect of subsequent drawings under all then outstanding Letters of Credit
in an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.
 
(iv) Enforcement of Rights.  Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off.
 
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Revolving Loan Commitments shall automatically
terminate and all Borrower Obligations, all accrued interest in respect thereof,
all accrued and unpaid fees and other indebtedness or obligations owing to the
Lenders and the Agent hereunder shall immediately become due and payable without
the giving of any notice or other action by the Agent or the Lenders.
 
Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.
 
9.3 Allocation of Payments After Event of Default.
 
Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Agent or any Lender on account of amounts
outstanding under any of the Credit Documents shall be paid over or delivered as
follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or-any of
the Lenders in connection with enforcing the rights of the Lenders under the
Credit Documents, pro rata as set forth below;
 
SECOND, to payment of any fees owed to the Agent or any Lender, pro rata as set
forth below;
 
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;
 
FOURTH, to the payment of the outstanding principal amount of the Loans and
unreimbursed drawings under Letters of Credit, and to the payment or cash
collateralization of the outstanding Letters of Credit Obligations, pro rata as
set forth below;
 
 
63

--------------------------------------------------------------------------------

 
 
FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and
 
SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, and
Letter of Credit Obligations held by such Lender bears to the aggregate then
outstanding Loans and Letter of Credit Obligations), of amounts available to be
applied; and (c) to the extent that any amounts available for distribution
pursuant to clause “FOURTH” above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by the Agent
in a cash collateral account and applied (x) first, to reimburse the Lenders
from time to time for any drawings under such Letters of Credit and (y) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FOURTH,” and “FIFTH” above in the manner
provided in this Section 9.3.
 
Section 10. AGENCY PROVISIONS
 
10.1 Appointment.
 
Each Lender (including in its capacity as an L/C Issuer and Swing Line Lender,
if applicable) hereby designates and appoints Bank of America, N.A. as agent of
such Lender to act as specified herein and the other Credit Documents, and each
such Lender hereby authorizes the Agent, as the agent for such Lender, to take
such action on its behalf under the provisions of this Credit Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated by the terms hereof and of the other Credit Documents,
together with such other powers as are reasonably incidental thereto.  The
provisions of this Section are solely for the benefit of the Agent and the
Lenders and the Borrower shall not have any rights as a third party beneficiary
of the provisions hereof.  In performing its functions and duties under this
Credit Agreement and the other Credit Documents, the Agent shall act solely as
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation or relationship of agency or trust with or for the Borrower.  The
Agent agrees to give each Lender prompt notice of each notice given to it by the
Borrower pursuant to the terms of this Credit Agreement.
 
10.2 Delegation of Duties.
 
The Agent may execute any of its duties hereunder or under the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
10.3 Exculpatory Provisions.
 
 
64

--------------------------------------------------------------------------------

 
 
Notwithstanding any provision to the contrary elsewhere herein and in the other
Credit Documents, the Agent shall not have any duties or responsibilities,
except those expressly set forth herein and therein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Agent.  Without limiting the generality of the foregoing, the Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
 
Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit Documents (except for its or such
Person’s own gross negligence or willful misconduct), or responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection herewith or
in connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder.  The Agent shall
not be responsible to any Lender for, nor have any duty to inquire into, (i) the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents, (ii)
any representations, warranties, recitals or statements made herein or therein
or made by the Borrower in any written or oral statement or in any financial or
other statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Agent to the Lenders
or by or on behalf of the Borrower to the Agent or any Lender, (iii) the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or Letters of Credit or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
the Borrower or (iv) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.  The Agent is not a trustee for the Lenders and owes
no fiduciary duty to the Lenders.
 
 
65

--------------------------------------------------------------------------------

 
 
10.4 Reliance on Communications.
 
The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it in good faith to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Borrower, independent accountants and other experts selected by
the Agent with reasonable care).  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
the Agent may presume that such condition is satisfactory to such Lender or such
L/C Issuer unless the Agent shall have received notice to the contrary from such
Lender or such L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit.  The Agent may deem and treat the Lenders as the owner of
its interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agent in
accordance with Section 11.3(b).  The Agent shall be fully justified in failing
or refusing to take any action under this Credit Agreement or under any of the
other Credit Documents unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Credit Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 11.6, all the Lenders) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns).
 
10.5 Notice of Default.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless the Agent has received notice
from a Lender or the Borrower referring to the Credit Document, describing such
Default or Event of Default and stating that such notice is a “notice of
default.”  In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders.  The Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders.
 
10.6 Non-Reliance on Agent and Other Lenders.
 
Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of the
Borrower and its Subsidiaries, shall be deemed to constitute any representation
or warranty by the Agent to any Lender.  Each Lender represents to the Agent
that it has, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower or its Subsidiaries and made its own
 
 
66

--------------------------------------------------------------------------------

 
 
decision to make its Extensions of Credit hereunder and enter into this Credit
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Agent hereunder, the Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, assets, property,
financial or other conditions, prospects or creditworthiness of the Borrower or
its Subsidiaries which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
 
10.7 Indemnification.
 
Each Lender agrees to indemnify the Agent in its capacity as such and each L/C
Issuer in its capacity as such (in each case to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to its Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment in full of the
Borrower Obligations) be imposed on, incurred by or asserted against the Agent
or such L/C Issuer, as the case may be, in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent or such L/C Issuer under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Agent or such L/C Issuer, as the case
may be, or from any losses suffered by the Agent solely as a result of the
Borrower’s failure to make payments as required pursuant to Section 3.4(c).  If
any indemnity furnished to the Agent or an L/C Issuer, as the case may be, for
any purpose shall, in the opinion of the Agent or such L/C Issuer, as the case
may be,, be insufficient or become impaired, the Agent or such L/C Issuer, as
the case may be, may call for additional indemnity and cease, or not commence,
to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section 10.7 shall survive the payment of the
Borrower Obligations and all other amounts payable hereunder and under the other
Credit Documents.
 
10.8 Agent in Its Individual Capacity.
 
The Agent in its individual capacity and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower and its Subsidiaries as though the Agent were not Agent
hereunder.  With respect to the Loans made and all Borrower Obligations owing to
it, the Agent in its individual capacity shall have the same rights and powers
under this Credit Agreement as any Lender and may exercise the same as
 
 
67

--------------------------------------------------------------------------------

 
 
though they were not Agent, and the terms “Lender” and “Lenders” shall include
the Agent in its individual capacity.
 
10.9 Successor Agent.
 
(a)           The Agent may resign as the Agent upon 30 days notice to the
Lenders.  If the Agent resigns under this Credit Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders which
successor agent shall be approved by the Borrower.  If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders.  Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated.  After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 10 and Section 11.5 shall inure to its benefit as
to any actions taken or omitted to be taken, by it while it was the Agent under
this Credit Agreement.  If no successor agent has accepted appointment as the
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent with the Borrower’s approval, as provided for above; provided that the
Borrower’s approval shall not be required after and during the continuance of an
Event of Default.
 
(b)           Any resignation by Bank of America as Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender.  Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
 
10.10 Other Agents.
 
None of the Book Manager, the Arrangers, the Syndication Agent or the
Documentation Agents, in their capacity as such, shall have any duties or
obligations of any kind under this Credit Agreement.
 
Section 11. MISCELLANEOUS
 
11.1 Notices.
 
(a)           Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device) or
(iii) the Business Day following the day
 
 
68

--------------------------------------------------------------------------------

 
 
on which the same has been delivered prepaid to a reputable national overnight
air courier service, in each case to the respective parties at the address or
telecopy numbers set forth on Schedule 11.1, or at such other address as such
party may specify by written notice to the other parties hereto.
 
(b)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(c)           Each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
11.2 Right of Set-Off.
 
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default and the commencement of
remedies described in Section 9.2, each Lender is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of which rights being hereby expressly waived), to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Lender (including, without
limitation branches, agencies or Affiliates of such Lender wherever located) to
or for the credit or the account of the Borrower against obligations and
liabilities of the Borrower to the Lenders hereunder, under the Notes, the other
Credit Documents or otherwise, irrespective of whether the Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured.  The Borrower hereby
agrees that any Person purchasing a participation in the Loans and Revolving
Loan Commitments hereunder pursuant to Section 11.3(c) may exercise all rights
of set-off with respect to its participation interest as fully as if such Person
were a Lender hereunder.
 
 
69

--------------------------------------------------------------------------------

 
 
11.3 Benefit of Agreement.
 
(a) Generally.  This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided the Borrower may not assign and transfer any of its
interests without the prior written consent of the Lenders; and provided,
further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 11.3.
 
(b) Assignments.  Each Lender may, with the consent of each L/C Issuer and the
Swing Line Lender (which consent will not be unreasonably withheld or delayed),
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Loans, its Notes, and its Revolving Loan Commitment); provided,
however, that:
 
(i) each such assignment shall be to an Eligible Assignee;
 
(ii) except in the case of an assignment to another Lender or an assignment of
all of a Lender’s rights and obligations under this Credit Agreement, any such
partial assignment shall be in an amount at least equal to $5,000,000 (or, if
less, the remaining amount of the Revolving Loan Commitment being assigned by
such Lender) and an integral multiple of $1,000,000 in excess thereof;
 
(iii) each such assignment by a Lender shall be of a constant and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;
 
(iv) the parties to such assignment shall execute and deliver to the Agent for
its acceptance an Assignment Agreement in substantially the form of Exhibit
11.3(b), together with a processing fee (other than in connection with any
assignment to an Affiliate of such Lender) from the assignor of $3,500 (unless
waived by the Agent), and, if the assignee thereunder is not an existing Lender,
such assignee shall deliver to the Agent such information as the Agent may
request for administrative purposes; and
 
(v) no such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates, (B) any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.
 
Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement.  Upon
the consummation of any assignment pursuant to this Section 11.3(b), the
assignor, the Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee.  If
the assignee is not incorporated under
 
 
70

--------------------------------------------------------------------------------

 
 
the laws of the United States of America or a state thereof, it shall deliver to
the Borrower and the Agent certification as to exemption from deduction or
withholding of taxes in accordance with Section 4.4.
 
By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender represents and warrants that it is
legally authorized to enter into such assignment agreement and it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim created by such assigning Lender and the assignee warrants
that it is an Eligible Assignee; (B) except as set forth in clause (A) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or its Subsidiaries  or the performance or
observance by the Borrower of any of its obligations under this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto; (C) such assignee represents and warrants
that it is legally authorized to enter into such assignment agreement; (D) such
assignee confirms that it has received a copy of this Credit Agreement, the
other Credit Documents and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
assignment agreement; (E) such assignee will independently and without reliance
upon the Agent, such assigning Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this Credit
Agreement and the other Credit Documents; (F) such assignee appoints and
authorizes the Agent to take such action on its behalf and to exercise such
powers under this Credit Agreement or any other Credit Document as are delegated
to the Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender.
 
(c) Register.  The Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Revolving Loan Commitment of, and principal
amount of the Loans owing to, each Lender and the Letters of Credit issued by
each L/C Issuer from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Credit
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Acceptance.  Upon its receipt of an Assignment Agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Agent shall, if such Assignment Agreement has been
completed and is in
 
 
71

--------------------------------------------------------------------------------

 
 
substantially the form of Exhibit 11.3(b) hereto, (i) accept such Assignment
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the parties thereto.
 
(e) Participations.  Each Lender may sell participations to one or more Persons
in all or a portion of its rights, obligations or rights and obligations under
this Credit Agreement (including all or a portion of its Revolving Loan
Commitment, its Notes and its Loans); provided, however, that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the participant shall be entitled to the benefit of
the yield protection provisions contained in Sections 4.1 through 4.4,
inclusive, but only to the extent that such Lender is entitled to payment or
reimbursement under such Sections, and the right of set-off contained in Section
11.2 and (iv) the Borrower shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to its Loans and its Notes and to approve
any amendment, modification, or waiver of any provision of this Credit Agreement
(other than amendments, modifications, or waivers decreasing the amount of
principal of or the rate at which interest is payable on such Loans or Notes,
extending any scheduled principal payment date or date fixed for the payment of
interest on such Loans or Notes, or extending its Revolving Loan Commitment).
 
(f) Nonrestricted Assignments.  Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank.  No such assignment shall release the assigning Lender
from its obligations hereunder.
 
(g) Information.  Any Lender may furnish any information concerning the Borrower
and its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants);
provided that the furnishing of such information shall be subject to the
provisions of Section 11.10 below.
 
(h) SPC’s.  Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) the option to fund all or any part of any Loan that such Granting Lender
would otherwise be obligated to fund pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, (ii) if an SPC elects not to exercise such option or otherwise fails to
fund all or any part of such Loan, the Granting Lender shall be obligated to
fund such Loan pursuant to the terms hereof, (iii) no SPC shall have any voting
rights pursuant to Section 11.6 (all such voting rights shall be retained by the
Granting Lenders), (iv) with respect to notices, payments and other matters
hereunder, the Borrower, the Agent and the Lenders shall not be obligated to
deal with an SPC, but may limit their communications and other dealings relevant
to such SPC to the applicable Granting Lender, and (v) with respect to the
funding of any Loan by an SPC, the Borrower shall not have to pay any greater
cost, or incur any greater expense, under the provisions of Section 4 of this
Credit Agreement or otherwise, than if all Loans were funded by the applicable
Granting Lender
 
 
72

--------------------------------------------------------------------------------

 
 
without the involvement of an SPC.  The funding of a Loan by an SPC hereunder
shall utilize the Revolving Loan Commitment of the Granting Lender to the same
extent that, and as if, such Loan were funded by such Granting Lender.  Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment.  In furtherance of the foregoing, each party hereto
hereby agrees (which agreements shall survive termination of this Credit
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained in this
Credit Agreement, any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC.  This clause
(h) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Loan is being funded by an SPC at the time of
such amendment.
 
11.4 No Waiver; Remedies Cumulative; Enforcement.
 
No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Agent or any Lender shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder.  The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies which the Agent or any
Lender would otherwise have.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Agent or the
Lenders to any other or further action in any circumstances without notice or
demand.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with Section
9.2 for the benefit of all the Lenders and the L/C Issuers; provided, however,
that the foregoing shall not prohibit (a) the Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Credit Documents, (b) any L/C Issuer or
the Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Credit Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.2 (subject to the terms
of Section 3.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any debtor relief law; and provided, further, that if at
any time there is no Person acting as Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights
 
 
73

--------------------------------------------------------------------------------

 
 
otherwise ascribed to the Agent pursuant to Section 9.2 and (ii) in addition to
the matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 3.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 
11.5 Payment of Expenses, etc.
 
The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
of the Agent and the Arrangers in connection with (A) the negotiation,
preparation, execution and delivery and administration of this Credit Agreement
and the other Credit Documents and the documents and instruments referred to
therein (including, without limitation, legal fees of one counsel for the Agent)
and (B) any amendment, waiver or consent relating hereto and thereto including,
but not limited to, any such amendments, waivers or consents resulting from or
related to any work-out, renegotiation or restructure relating to the
performance by the Borrower under this Credit Agreement, (ii) pay all reasonable
out-of-pocket costs and expenses of the Agent, each L/C Issuer and the Lenders
in connection with (A) enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, in connection
with any such enforcement, the reasonable fees and disbursements of counsel for
the Agent, each L/C Issuer and each of the Lenders) and (B) any bankruptcy or
insolvency proceeding of the Borrower and (iii) indemnify the Agent, the
Arrangers, each L/C Issuer and each Lender, its officers, directors, employees,
representatives, affiliates and agents from and hold each of them harmless
against any and all losses, liabilities, claims, damages or expenses incurred by
any of them as a result of, or arising out of, or in any way related to, or by
reason of, any investigation, litigation or other proceeding (whether or not the
Agent, the Arrangers, any L/C Issuer or any Lender is a party thereto) related
to the entering into and/or performance of any Credit Document or the use of
proceeds of any Loans (including other extensions of credit) hereunder or the
consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified or such Person’s
employer, employee or co-employee); provided that the foregoing indemnity by the
Borrower shall not extend to disputes solely among the Lenders or litigation
commenced by the Borrower which (a) seeks enforcement of any of the Borrower’s
rights hereunder and (b) is determined in a final judgment adverse to the Agent
and the Lenders.  The agreements in this Section 11.5 shall survive the payment
of the Borrower Obligations and all other amounts payable hereunder and under
the other Credit Documents.
 
11.6 Amendments, Waivers and Consents.
 
Neither this Credit Agreement, nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrower, and acknowledged by
the Agent; provided that no such amendment, change, waiver, discharge or
termination shall without the consent of each Lender:
 
 
74

--------------------------------------------------------------------------------

 
 
(a) extend the Maturity Date, or postpone or extend the time for any payment or
prepayment of principal;
 
(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees or other amounts payable hereunder;
 
(c) reduce or waive the principal amount of any Loan;
 
(d) increase or extend the Revolving Loan Commitment of a Lender (it being
understood and agreed that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any Revolving Loan Commitment of any
Lender);
 
(e) release the Borrower from its obligations under the Credit Documents;
 
(f) amend, modify or waive any provision of this Section 11.6 or Section 3.6,
3.8, 4.1, 4.2, 4.3, 4.4, 9.1(a), 11.2, 11.3 or 11.5;
 
(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or
 
(h) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents.
 
No provision of Section 2.9 or Section 10 may be amended or modified without the
consent of the Agent.
 
No amendment, waiver or consent shall, unless in writing and signed by each L/C
Issuer, adversely affect the rights or obligations of the L/C Issuers in their
capacities as such under this Credit Agreement.
 
No amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender, affect the rights or obligations of the Swing Line Lender in its
capacity as such under this Credit Agreement.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
 
Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders (except that (x) an increase or extension of the Commitment(s) of such
Defaulting Lender, (y) any reduction of the amount of principal or interest owed
to such Defaulting Lender and (z) or any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall,
in each case, require the
 
 
75

--------------------------------------------------------------------------------

 
 
consent of such Defaulting Lender); provided, however, that all other benefits
and obligations under the Credit Documents shall apply to such Defaulting
Lender.
 
11.7 Counterparts/Telecopy.
 
This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of executed counterparts
by telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.
 
11.8 Headings.
 
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
 
11.9 Survival of Indemnification and Representations and Warranties.
 
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans and the repayment of the Loans and other obligations and the
termination of the Revolving Loan Commitments hereunder.
 
11.10 Confidentiality.
 
Neither the Agent nor any Lender shall disclose any Confidential Information to
any Person, without the prior written consent of the Borrower, other than (a )
(i) to the Agent’s or such Lender’s Affiliates and their officers, directors,
employees, agents, attorneys, accountants and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and such person shall have agreed to
keep such Confidential Information confidential on substantially the same terms
as provided herein) and (ii) as contemplated by Section 11.3, to actual or
prospective assignees and participants, and to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations (provided,
such assignees, participants, counterparties and advisors are advised of and
agree to be bound by either the provisions of this Section 11.10 or other
provisions at least as restrictive as this Section 11.10), (b) as required by
any law, rule or regulation or by judicial process, (c) to any rating agency
when required by it to do so; provided that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Borrower received by it from such
Lender, (d) as requested or required by any state, federal or foreign authority
or examiner regulating banks or banking, (e) to protect, preserve, exercise or
enforce the Agent’s or such Lender’s rights under or pursuant to this Credit
Agreement or any Note, and (f) to perform any of the Agent’s or such Lender’s
obligations under or pursuant to this Credit Agreement or any Note.
 
11.11 Governing Law; Venue.
 
 
76

--------------------------------------------------------------------------------

 
 
(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  Any legal action or proceeding with respect to this Credit Agreement or
any other Credit Document may be brought in the courts of the State of New York,
or of the United States for the Southern District of New York, and, by execution
and delivery of this Credit Agreement, the Borrower hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of such courts.
 
(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
 
11.12 Waiver of Jury Trial; Waiver of Consequential Damages.
 
EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE BORROWER AGREES NOT TO ASSERT ANY CLAIM
AGAINST THE AGENT, ANY LENDER, ANY OF THEIR AFFILIATES, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT
OF OR OTHERWISE RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.
 
11.13 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Agent, any L/C Issuer or any Lender, or the Agent, any
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy or insolvency laws
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the obligations under this Credit Agreement and the
termination of this Credit Agreement.
 
 
77

--------------------------------------------------------------------------------

 
 
11.14 Time.
 
All references to time herein shall be references to Central Standard Time or
Central Daylight Time, as the case may be, unless specified otherwise.
 
11.15 Severability.
 
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
11.16 Assurances.
 
The Borrower agrees, upon the request of the Agent, to promptly take such
actions, as reasonably requested, as are consistent with and necessary to carry
out the intent of this Credit Agreement and the other Credit Documents.
 
11.17 USA Patriot Act Notification.
 
The following notification is provided to the Borrower pursuant to Section 326
of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Agent and the Lenders will ask for the Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow the Agent and the Lenders to identify the Borrower,
and, if the Borrower is not an individual, the Agent and the Lenders will ask
for the Borrower’s name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify the
Borrower.  The Agent and the Lenders may also ask, if the Borrower is an
individual, to see the Borrower’s driver’s license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower’s
legal organizational documents or other identifying documents.
 
11.18 Entirety.
 
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
 
11.19 No Advisory or Fiduciary Responsibility.
 
 
78

--------------------------------------------------------------------------------

 
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Credit Agreement provided by
the Agent, the Lenders and the Arrangers are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agent, the Lenders and the Arrangers, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the Agent, each
Lender and each Arranger is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) neither the Agent nor any
Lender nor any Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Agent, the Lenders and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the Agent nor
any Lender nor any Arranger has any obligation to disclose any of such interests
to the Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Agent, the Lenders and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
[Remainder of Page Intentionally Left Blank, Signature Pages Follow]
 

 
79

--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.
 
Borrower:                                                     INTEGRYS ENERGY
GROUP, INC.
 
By:           /s/ Bradley A. Johnson
Name:     Bradley A. Johnson
Title:        VP-Treasurer








Lenders:
BANK OF AMERICA, N.A.

 
individually in its capacity as a Lender and as Agent

 
By:           /s/ P. Martin
Name:     Patrick Martin
Title:        Senior Vice President


 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
JPMORGAN CHASE BANK, N.A.




By:           /s/ H. D.
Davis                                                                
Name:     Helen D. Davis                                                      
Title:        Vice President


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
U.S. BANK NATIONAL ASSOCIATION


By:           /s/ Paul
Vastola                                                                
Name:     Paul Vastola
Title:        Vice President


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:           /s/ Shawn
Young                                                      
Name:     Shawn Young                                                      
Title:        Director                                           


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
KEYBANK NATIONAL ASSOCIATION


By:           /s/ Paul J.
Pace                                                      
Name:     Paul J. Pace                                                      
Title:        Senior Vice President


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By:           /s/ Chi-Cheng
Chen                                                      
Name:     Chi-Cheng Chen                                                      
Title:         Authorized Signatory


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
UNION BANK, N.A.


By:           /s/ Alex
Wemberg                                                      
Name:     Alex Wemberg, CFA
Title:        Senior Vice President


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
COBANK, ACB


By:           /s/ Brent R. Knight                                           
Name:     Brent R. Knight                                           
Title:        Vice President                                           


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Citibank, N.A.


By:           /s/ Chris Snider                                           
Name:     Chris Snider                                                      
Title:        Director                                           


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
The Bank of Nova Scotia


By:           /s/ Thane Rattew                                           
Name:     Thane Rattew                                           
Title:        Managing Director                                           


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Mizuho Corporate Bank (USA)


By:           /s/ Leon Mo                                           
Name:     Leon Mo                                
Title:        Senior Vice
President                                                      


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Deutsche Bank AG New York Branch


By:           /s/ Rainer Meier                                           
Name:     Rainer Meier                                           
Title:        Director                                








By:           /s/ Ming K. Chu                                           
Name:     Ming K. Chu                                           
Title:        Vice President                                           




 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
MORGAN STANLEY BANK, N.A.


By:           /s/ Sherrese Clarke                                           
Name:     Sherrese Clarke                                           
Title:        Authorized
Signatory                                                      


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
THE NORTHERN TRUST COMPANY


By:           /s/ Peter J. Hallan                                           
Name:     Peter J. Hallan                                           
Title:        Vice President                                           


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
GOLDMAN SACHS BANK USA


By:           /s/ Mark Walton                                           
Name:     Mark Walton                                           
Title:        Authorized
Signatory                                                      


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
CAJA MADRID, MIAMI AGENCY


By:           /s/ Juan Pablo Hernandez
Name:     Juan Pablo Hernandez
Title:        Director-North American Corp. Banking


 


By:           /s/ Jose
Cueto                                                      
Name:     Jose Cueto                                                      
Title:        Senior Vice President
 
 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Associated Bank, National Association


By:           /s/ James W.
Engel                                                      
Name:     James W. Engel                                                      
Title:         Senior Vice President


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
PNC Bank, National Association


By:           /s/ Jon
Hinard                                                      
Name:     Jon Hinard                                                      
Title:         Senior Vice President


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Land Bank of Taiwan Los Angeles Branch


By:           /s/ Chien
Juifu                                                      
Name:     Juifu Chien                                                      
Title:        General
Manager                                                      


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Malayan Banking Berhad, New York Branch


By:          /s/ Fauzi Zulkifli                                           
Name:    Fauzi Zulkifli                                           
Title:       General Manager                                           


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
TAIWAN BUSINESS BANK


By:           /s/ Alex
Wang                                                      
Name:     Alex Wang                                                      
Title:        S.V.P. & General Manager


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Taipei Fubon Commercial Bank Co., Ltd.


By:           /s/ Michael
Tan                                                      
Name:     Michael Tan                                                      
Title:        VP/Deputy General Manager


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Taiwan Cooperative Bank Seattle Branch


By:           /s/ Eric Tai                                                      
Name:     Eric Tai                                           
Title:        VP & General
Manager                                                      


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Mega International Commercial Bank Co., Ltd.
Los Angeles Branch


By:           /s/ Chia Jang
Liu                                                      
Name:     Chia Jang Liu                                                      
Title:        SVP & GM                                                      


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
First Commercial Bank, Los Angeles Branch


By:           /s/ Wen-Han
Wu                                                      
Name:     Wen-Han Wu                                                      
Title:        Deputy General
Manager                                                      


 

 
 

--------------------------------------------------------------------------------

 

Signature Page to Integrys Energy Group Credit Agreement.
 
Chang Hwa Commercial Bank Ltd.
Los Angeles Branch


By:           /s/ Beverley Chen
Name:     Beverley Chen
Title:        Vice President & General Manager

 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 1.1
to
Credit Agreement
 
Commitment Percentages
 
Lender
Commitment
Percentage
Revolving Loan
Commitment
Bank of America, N.A.
6.818181818%
$50,113,636.41
JPMorgan Chase Bank, N.A.
6.818181818%
$50,113,636.36
U.S. Bank National Association
6.363636364%
$46,772,727.27
Wells Fargo Bank, National Association
6.363636364%
$46,772,727.27
KeyBank National Association
6.363636364%
$46,772,727.27
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
3.181818182%
$23,386,363.64
Union Bank, N.A.
3.181818182%
$23,386,363.64
CoBank, ACB
5.363636364%
$39,422,727.27
Citibank, N.A.
5.363636364%
$39,422,727.27
The Bank of Nova Scotia
5.363636364%
$39,422,727.27
Mizuho Corporate Bank (USA)
5.363636364%
$39,422,727.27
Deutsche Bank AG New York Branch
5.363636364%
$39,422,727.27
Morgan Stanley Bank, N.A.
4.545454545%
$33,409,090.91
The Northern Trust Company
4.545454545%
$33,409,090.91
Goldman Sachs Bank USA
4.545454545%
$33,409,090.91
Caja de Ahorros y Monte de Piecad de Madrid
4.545454545%
$33,409,090.91
Associated Bank, N.A.
2.272727273%
$16,704,545.45
PNC Bank, N.A.
2.272727273%
$16,704,545.45
Land Bank of Taiwan, Los Angeles Branch
2.272727273%
$16,704,545.45
Malayan Banking Berhad
2.272727273%
$16,704,545.45
Taiwan Business Bank
1.363636364%
$10,022,727.27
Taipei Fubon Commercial Bank Co. Ltd.
1.363636364%
$10,022,727.27
Taiwan Cooperative Bank Seattle Branch
1.363636364%
$10,022,727.27
Mega International Commercial Bank Co., Ltd. Los Angeles Branch
0.909090909%
$6,681,818.18
First Commercial Bank, Los Angeles Branch
0.909090909%
$6,681,818.18
Chang Hwa Commercial Bank Ltd., Los Angeles Branch
0.909090909%
$6,681,818.18
       
100.00%
$735,000,000




 
 

--------------------------------------------------------------------------------

 



 
Schedule 2.9:  Existing Letters of Credit
 
None

 
 

--------------------------------------------------------------------------------

 

Schedule 6.1: Subsidiaries


Borrower’s Principal Subsidiaries and other
Subsidiaries as of the Closing Date


Wisconsin Public Service Corporation
WPS Leasing, Inc.


WPS Investments, LLC


Peoples Energy Corporation
The Peoples Gas Light and Coke Company
Peoples Gas Neighborhood Development Corporation
North Shore Gas Company
Peoples District Energy Corporation
Peoples Energy Ventures, LLC
Peoples Energy Neighborhood Development, LLC
Peoples Energy Homes Services, LLC
Peoples Technology, LLC
Peoples Energy Resources Company, LLC


Michigan Gas Utilities Corporation


Minnesota Energy Resources Corporation


Integrys Business Support, LLC


WPS Visions, Inc.


Integrys Energy Services, Inc.
Quest Energy, LLC
Integrys Energy Services of Canada Corp.
Integrys Energy Services of New York, Inc.
Integrys Energy Services of Texas, LP
Integrys Energy Services – Natural Gas, LLC
Integrys Energy Services – Electric, LLC
PERC Holdings, LLC
WPS Power Development, LLC
PDI Stoneman, Inc.
Wisconsin Woodgas LLC
ECO Coal Pelletization #12 LLC
Sunbury Holdings, LLC
WPS Westwood Generation, LLC
Winnebago Energy Center, LLC
WPS Empire State, Inc.
WPS Beaver Falls Generation, LLC
 
 
 

--------------------------------------------------------------------------------

 
 
 
WPS Syracuse Generation, LLC
Combined Locks Energy Center, LLC
Peoples Natural Gas Liquids, LLC
Solar Hold 2008-1, LLC
Soltage - MAZ 700 Tinton Falls, LLC
Soltage - ADC 630 Jamesburg, LLC
Soltage - PLG 500 Milford, LLC
Solar Hold 2008-2, LLC
Crimson Solar, LLC
Hemlock Solar, LLC
Solar Man, LLC
Solar Star California II, LLC
Solar Star New Jersey I, LLC
Solar Star New Jersey II, LLC
Solar Star TM2, LLC
Sun Devil Solar, LLC


Upper Peninsula Power Company


Penvest, Inc.
 



 
 

--------------------------------------------------------------------------------

 



 
Schedule 8.3:  Permitted Asset Sales
 
1.  
Sales of accounts receivable in connection with asset securitizations, including
securitizations of environmental retrofits.

 
 
 

 
 

--------------------------------------------------------------------------------

 

Schedule 11.1
to
Credit Agreement




Borrower
 
Integrys Energy Group, Inc.
Attn:  Bradley A. Johnson
700 North Adams Street
P.O. Box 19001
Green Bay, Wisconsin 54307
Phone:  (920) 433-1662
Fax:       (920) 433-1526
 
Agent
 
Kimberly D. Williams
Agency Management - East
101 North Tryon Street, 15th Floor
NC1-001-15-14
Charlotte, NC 28255
Voice: 980.387.5448
Fax: 704.409.0650
e-mail: kim.williams@baml.com


Lenders
 
Associated Bank, N.A.
401 E. Kilbourn Ave.
Milwaukee, WI  53202
Phone:  920-405-2840
Fax:  920 327-6453
Attn:  Julie Nelson
Julie.nelson@assoccatedbank.com
 
Bank of America
Mail Code: NC1-001-04-39
One Independence Center
101 N Tryon St
Charlotte, NC 28255-0001
Phone:  1.980.386.2881
Fax:  1.704.409.0355
Attn:  Rose M. Bollard
Email: rose.bollard@bankofamerica.com   

 
 
 

--------------------------------------------------------------------------------

 
 
 
The Bank of Nova Scotia
One Liberty Plaza, 26th Floor
New York, NY 10006
Phone:  (212) 225-5705
Fax:  (212) 225-5709
Attn:  Mellissa McMillan
mellissa_mcmillan@scotiacapital.com
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY  10020-1104
Phone:  (201) 413-8570
Fax:  (201) 521-2304/2305
Attn:  Rolando Uy
 
Caja de Ahorres y Monte de Piedad de Madrid
701 Brickell Avenue, Suite 2000
Miami, FL 33131
Phone:  (305) 371-3833
Fax:  (305) 371-3423
Attn:  Monica Ramirez Vera
mramirev@cajamadrid.es
 
Chang Hwa Commercial Bank Ltd., Los Angeles Branch
333 S. Grand Avenue Suite 600
Los Angeles, CA  90071
Phone:  (213) 620-7200 ext 220
Fax:  (213) 620-7227
Attn:  Noah Wang
note@chbla.com
 
Citibank, N.A.
399 Park Ave., 16th Floor
New York, NY 10043
Phone:  (302) 894-6194
Fax:  (212) 994-0847
Attn:  Chris Butler
GLOriginationOps@citi.com
 
CoBank, ACB
5500 South Quebec St.
Greenwood Village, CO  80111
Phone:  (303) 694-5866
Fax:  (303) 740-4021
Attn:  Syndication Processing
agencybank@cobank.com
 

 
2
 

--------------------------------------------------------------------------------

 
 
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Phone:  (904) 527-6438
Fax:  (866) 240-3622
Attn:  Lee Joyner
lee.joyner@db.com
 
First Commercial Bank, Los Angeles Branch
600 Wilshire Blvd., Suite 800
Loan Angeles, CA 90017
Phone:  (213) 405-1125
Fax:  (213) 362-0219
Attn:  Alicia Chiang
esther@firstbankla.com
 
Goldman Sachs Bank (USA)
200 West Street
New York, NY 10282
Phone:  (212) 902-1099
Fax:  (917) 977-3966
gs-sbd-admin-contacts@ny.email.gs.com
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor 7
Mailcode:  IL1-0010
Chicago, IL  60603
Phone:  (312) 385-7072
Fax:  (312) 256-2608
Attn:  Non-Agented Servicing Team
Cls.chicago.non.agented.servicing@chase.com
 
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
Phone:  (216) 689-0412
Fax:  (216) 689-5962
Attn:  Donna Boening
Donna_L_Boening@KeyBank.com
 
Land Bank of Taiwan
811 Wilshire Blvd., 19th Floor
Los Angeles, CA 90017
Phone: ( 213) 532-3789 Ext. 121
Fax:  (213) 532-3766
Attn:  Tony Chen
tony@landbankla.com

 
 
3
 

--------------------------------------------------------------------------------

 
 
 
Malayan Banking Berhad
40 Park Avenue, 9th Floor
New York, NY  10022
Phone:  (212) 303-1348
Fax:  (212) 308-1501
Attn:  Lawrence J. Kim
lawrencek@maybankusa.com
 
Mega International Commercial Bank Co., Ltd.
445 South Figueroa Street, #1900
Los Angeles, CA 90071
Phone:  (213) 426-3872
Fax:  (213) 489-1160
Attn:  Angela Sheu
icbcloan@pacbell.net
 
Mizuho Corporate Bank (USA)
1252 Avenue of the Americas
New York, NY  10020
Phone:  (201) 626-9134
Fax:  (201) 626-9941
Attn:  Sophia White-Larmond
Sophia.white-larmond@mizuhocbus.com
 
Morgan Stanley Bank, N.A.
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, UT 84111
Phone:  (443) 627-4355
Fax:  (718) 233-2140
msloanservicing@morganstanley.com
 
The Northern Trust Company
50 South LaSalle Street, M-27
Chicago, IL  60603
Phone:  (312) 557-8926
Fax:  (312) 630-1566
Attn:  Sam Blue
Sb254@ntrs.com
 
PNC Bank, National Association
One N. Franklin, 25th Floor
Chicago, IL  60606
Phone:  (440) 546-7434
Fax:  (866) 932-2125
Attn:  Myra Ollison
Myra.ollison@pnc.com

 
 
4
 

--------------------------------------------------------------------------------

 
 
 
Taipei Fubon Commercial Bank Co. Ltd.
700 S. Flower Street, Suite 3300
Los Angeles, CA 90017
Phone:  (213) 236-9151, ext. 316 / 315
Fax:  (213) 236-9155
Attn:  Andy Chu / Annie Liao
andy.chu@fubonla.com
annie.liao@fubonla.com
 
Taiwan Business Bank
633 W. 5th Street, Suite 2280
Los Angeles, CA 90071
Phone:  (213) 892-1260
Fax:  (213) 892-1270
Attn:  Flora Chen
Tbbla_disburse@pacbell.net
 
Taiwan Cooperative Bank Seattle Branch
1201 3rd Avenue, Ste. 1200
Seattle, WA  98101
Phone:  (206) 587-2300, ext. 122
Fax:  (206) 622-4491
Attn:  Amy Chen
amychen@tcbseattle.com
 
Union Bank, N.A.
445 S Figueroa St 15th Floor
Los Angeles, CA 90071
Phone:  (213) 236-5724
Fax:  (213) 236-4096
Attn:  Hideyuki Okamoto
hideyuki.okamoto@unionbank.com
 
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN  55406
Phone: (612) 303-3537
Fax: (612) 303-3851
Attn: Cheryl Durst
cheryl.durst@usbank.com
 
Wells Fargo Bank, National Association
90 South 7th Street
Minneapolis, MN  55402
Phone:  (303) 863-5769
Fax:  (303) 863-2729
Attn:  Sandra L. Mailloux
Sandra.l.mailloux@wellsfargo.com


  5
 

--------------------------------------------------------------------------------

 

Exhibit 2.2
 
FORM OF NOTICE OF BORROWING
 
TO:                  Bank of America, N.A.
Attention:
[Address]
 
RE:                 Credit Agreement dated as of April 23, 2010 among
Integrys Energy Group, Inc. (the “Borrower”),
Bank of America, N.A., as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)


DATE:                                           , 201__
 
______________________________________________________________________________
 
1.  
This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement.  All capitalized terms used herein unless otherwise defined shall
have the meanings set forth in the Credit Agreement.

 
2.  
Please be advised that the Borrower is requesting a Revolving Loan in the amount
of $_____________ to be funded on ___________, 201__ at the interest rate option
set forth in paragraph 3 below.

 
3.  
The interest rate option applicable to the requested Revolving Loan shall be
equal to:

 
A.           the Base Rate
 
B.           the Adjusted Eurodollar Rate for an Interest Period of:
__________ one month
__________ two months
__________ three months
 
4.  
On the date of the requested Revolving Loan, immediately after giving effect to
the funding and the application thereof, the aggregate amount of Revolving Loans
plus Swing Line Loans plus all Letter of Credit Obligations outstanding will be
$__________, which is less than or equal to the Revolving Loan Commitment.

 
5.  
On and as of the date of the requested Revolving Loan, immediately after giving
effect to the funding and the application thereof, the representations and
warranties made by the Borrower in any Credit Document (excluding those
contained in Sections 6.7 and 6.10 of the Credit Agreement) are true and correct
in all material respects except to the extent they expressly relate to an
earlier date.

 
6.  
No Default or Event of Default exists or is continuing or will be caused by
giving effect to this Notice of Borrowing.

 
 
 

--------------------------------------------------------------------------------

 
 
INTEGRYS ENERGY GROUP, INC.






By:______________________________________
Name:
Title:

  2
 

--------------------------------------------------------------------------------

 

Exhibit 2.4
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
TO:                  Bank of America, N.A.
Attention:
[Address]
 
RE:                 Credit Agreement entered into as of April 23, 2010,
among Integrys Energy Group, Inc. (the “Borrower”),
Bank of America, N.A., as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)


DATE:                      __________, 201__
 
1.  
This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement.  All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.

 
2.  
Please be advised that the Borrower is requesting that a portion of the current
outstanding Revolving Loans, in the amount of $___________, be continued or
converted at the interest rate option set forth in paragraph 3 below.

 
3.  
The interest rate option applicable to the continuation or conversion of all or
part of the existing Revolving Loans shall be equal to:

 
A.           the Base Rate
B.           the Adjusted Eurodollar Rate for an Interest Period of
______ one month
______ two months
______ three months
 
4.  
Subsequent to the continuation or conversion of the Revolving Loans, as
requested herein, the aggregate amount of Revolving Loans plus Swing Line Loans
plus all Letter of Credit Obligations outstanding will be $_________, which is
less than or equal to the Revolving Loan Commitment.

 
5.  
No Default or Event of Default has occurred and is continuing or would be caused
by giving effect to this Notice of Continuation Conversion.

 
INTEGRYS ENERGY GROUP, INC.
 
By:_______________________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

Exhibit 2.7
to
Credit Agreement
 
FORM OF NOTE
 
__________, 2010
 
FOR VALUE RECEIVED, INTEGRYS ENERGY GROUP, INC., a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of ___________ (the “Lender”),
at the office of Bank of America, N.A. (the “Agent”) as set forth in that
certain Credit Agreement dated as of April 23, 2010, among the Borrower, the
Lenders named therein and Bank of America, N.A., as Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”), or at such other place or places as the holder of this Note may
designate, the aggregate principal amount of all advances made by the Lender as
Loans (and not otherwise repaid), in Dollars and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of each Loan made by the Lender,
at such office, in like money and funds, for the period commencing on the date
of each Loan until each Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.
 
This Note is one of the Notes referred to in the Credit Agreement and evidences
Loans made by the Lender thereunder.  The Lender shall be entitled to the
benefits of the Credit Agreement.  Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement and the terms and
conditions of the Credit Agreement are expressly incorporated herein and made a
part hereof.
 
The Credit Agreement provides for the acceleration of the maturity of the Loans
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayments of Loans upon the
terms and conditions specified therein.  In the event this Note is not paid when
due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to the principal and interest, all costs of collection, including
reasonable attorney fees.
 
Except as permitted by Section 11.3(b) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
 
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Agent and the
Lender on its books; provided that the failure of the Agent or the Lender to
make any such recordation shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under this Note in
respect of the Loans to be evidenced by this Note, and each such recordation
shall be prima facie evidence of the obligations owing under this Note absent
manifest error.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.
 
INTEGRYS ENERGY GROUP, INC.
 
By:______________________________________
Name:
Title:

2 
 

--------------------------------------------------------------------------------

 

Exhibit 2.8
to
Credit Agreement
 


FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, 201__
TO:                  Bank of America, N.A.
Attention:
[Address]
 
RE:                 Credit Agreement dated as of April 23, 2010 among
Integrys Energy Group, Inc. (the “Borrower”),
Bank of America, N.A., as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)


DATE:                                           , 201__
 
1.  
This Swing Line Notice is made pursuant to the terms of the Credit
Agreement.  All capitalized terms used herein unless otherwise defined shall
have the meanings set forth in the Credit Agreement.

 
2.  
Please be advised that the Borrower is requesting a Swing Line Loan in the
amount of $_____________ to be funded on ___________, 201__.

 
3.  
On the date of the requested Swing Line Loan, immediately after giving effect to
the funding and the application thereof, the aggregate amount of Revolving Loans
plus Swing Line Loans plus all Letter of Credit Obligations outstanding will be
$__________, which is less than or equal to the Revolving Loan Commitment.

 
4.  
On and as of the date of the requested Revolving Loan, immediately after giving
effect to the funding and the application thereof, the representations and
warranties made by the Borrower in any Credit Document (excluding those
contained in Sections 6.7 and 6.10 of the Credit Agreement) are true and correct
in all material respects except to the extent they expressly relate to an
earlier date.

 
5.  
No Default or Event of Default exists or is continuing or will be caused by
giving effect to this Notice of Borrowing.

 
INTEGRYS ENERGY GROUP, INC.
 
By:______________________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

Exhibit 7.1(c)
 
FORM OF OFFICER’S CERTIFICATE
 
TO:                  Bank of America, N.A.
Attention:
[Address]
 
RE:                  Credit Agreement dated as of April 23, 2010
among Integrys Energy Group, Inc. (the “Borrower”),
Bank of America, N.A., as Agent, the agents party thereto and the
Lenders party thereto (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”)


DATE:                      _________, ___
 
Pursuant to the terms of the Credit Agreement, I, _________________________
[Chief Financial Officer/Treasurer/Secretary/Assistant Treasurer] of INTEGRYS
ENERGY GROUP hereby certify that, as of the fiscal quarter ending ____________,
201__, the statements below are accurate and complete in all respects (all
capitalized terms used below shall have the meanings set forth in the Credit
Agreement):
 
A. Attached hereto as Schedule I are (x) calculations (calculated as of the date
of the financial statements referred to in paragraph C. below) demonstrating
compliance by the Borrower with the financial covenant contained in Section 7.2
of the Credit Agreement and (y) Borrower’s Public Debt Ratings as of the date
hereof.
 
B. No Default or Event of Default exists under the Credit Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.
 
C. The quarterly/annual financial statements for the fiscal quarter/year ended
___________ which accompany this certificate fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries and have
been prepared in accordance with GAAP, subject to changes resulting from normal
year-end audit adjustments.
 
INTEGRYS ENERGY GROUP, INC.
 
By:_______________________________________
[Chief Financial Officer/Treasurer/Secretary
Assistant Treasurer]

 
 

--------------------------------------------------------------------------------

 

Schedule 1 to
Exhibit 7.1(c) to
Credit Agreement
Maximum Leverage Ratio
 
1.           Total Funded Debt
$______________________
2.           Net Worth
$______________________
3.           Capitalization (Line 1 + Line 2)
$______________________
4.           Total Funded Debt to Capitalization Ratio:
   (Line 1/Line 3)
______: 1.00
Maximum Permitted Total Funded
Debt to Capitalization Ratio:      .65: 1.0
 



Borrower’s Public Debt Ratings:
 
S&P_________________________________
 
Moody’s______________________________
 

 
 

--------------------------------------------------------------------------------

 

Exhibit 11.3
 
FORM OF ASSIGNMENT AGREEMENT
 
Reference is made to that certain Credit Agreement, dated as of April 23, 2010,
among INTEGRYS ENERGY GROUP, INC. (the “Borrower”), the agents party thereto,
the Lenders party thereto and Bank of America, N.A., as Agent for the Lenders
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”).  Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement.
 
1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation and warranty except as expressly set forth herein, and
the Assignee hereby purchases and assumes from the Assignor, without recourse
and without representation and warranty except as expressly set forth herein,
the interests set forth below (the “Assigned Interest”) in the Assignor’s rights
and obligations under the Credit Agreement, including, without limitation, the
interests set forth below in the Commitment Percentage of the Assignor on the
Effective Date (as defined below) and the Loans owing to the Assignor in
connection with the Assigned Interest which are outstanding on the Effective
Date.  The purchase of the Assigned Interest shall be at par (unless otherwise
agreed to by the Assignor and the Assignee) and periodic payments made with
respect to the Assigned Interest which (a) accrued prior to the Effective Date
shall be remitted to the Assignor and (b) accrue from and after the Effective
Date shall be remitted to the Assignee.
 
2. The Assignor (a) represents and warrants to the Assignee that it is the legal
and beneficial owner of the Assigned Interest and that the Assigned Interest has
not previously been transferred or encumbered and is free and clear of any
adverse claim created by the Assignor; (b) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any other instrument or document furnished pursuant
thereto; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Documents
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note held by the Assignor and requests that the Agent exchange such Note for
a new Note payable to the order of the Assignee in an amount equal to the
Revolving Loan Commitment assumed by the Assignee pursuant hereto and to the
Assignor in an amount equal to the Revolving Loan Commitment retained by the
Assignor, if any, as specified herein.
 
3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (b) agrees that it will, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (c)
confirms that it is an Eligible Assignee; (d) appoints and authorizes the Agent
to take such action as agent on its
 
 
 

--------------------------------------------------------------------------------

 
 
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (e) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender, and (f)
attaches any U.S. Internal Revenue Service or other forms required under Section
4.4.
 
4. Following the execution of this Assignment, it will be delivered to the
Agent, together with the transfer fee required pursuant to Section 11.3(b) of
the Credit Agreement, for acceptance and recording by the Agent.  The effective
date for this Assignment (the “Effective Date”) shall be the date of acceptance
hereof by the Agent and the Borrower, as applicable, unless otherwise specified
herein.
 
5. Upon the consent of the Borrower and the Agent, as applicable, as of the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement and,
to the extent of the Assigned Interest, have the rights and obligations of a
Lender thereunder and (b) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement.
 
6. This Assignment shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
7. This Assignment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
8. Terms of Assignment
 
(a)  
Legal Name of
Assignor:                                                                           ________________

 
(b)  
Legal Name of
Assignee:                                                                           ________________

 
(c)  
Effective Date of
Assignment:                                                                   ________________

 
(d)  
Commitment Percentage
Assigned:                                                         ________________%

 
(e)  
Total Revolving Loans outstanding
as of Effective Date                                $________________

 

(f)  
Principal Amount of Revolving
Loans assigned on Effective Date
(the amount set forth in (e)   
multiplied by the percentage set
forth in (d))                                      $________________

 



(g)  
Revolving Loan
Commitment                                                                $________________

 
2
 

--------------------------------------------------------------------------------

 
 
 
(h)  
Principal Amount of Revolving
Loan Commitment assigned on
Effective Date (the amount set
forth in (g) multiplied by the
percentage set forth in (d))                            $________________

 

 
 

 
The terms set forth above
are hereby agreed to:
 
______________________, as Assignor
 
By:______________________________
Name:
Title:
 
_______________________, as Assignee
 
By:_______________________________
Name:
Title:
 
CONSENTED TO:
 
 
BANK OF AMERICA, N.A.,
as Swing Line Lender
 
By:__________________________________
Name:
Title:
 
BANK OF AMERICA, N.A.,
as L/C Issuer
 
By:__________________________________
Name:
Title:
 
JPMORGAN CHASE BANK, N.A.,
as L/C Issuer
 
By:__________________________________
Name:
Title:


3
 

--------------------------------------------------------------------------------

 
 
 
U.S. BANK NATIONAL ASSOCIATION,
as L/C Issuer
 
By:__________________________________
Name:
Title:


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as L/C Issuer
 
By:__________________________________
Name:
Title:


 
[INTEGRYS ENERGY GROUP, INC.
 
By:__________________________________
Name:
Title:]1
 
[BANK OF AMERICA, N.A.,
as Agent
 
By:__________________________________
Name:
Title:]2


 







--------------------------------------------------------------------------------

 
 
1  Required if the Assignee is an Eligible Assignee solely by reason of
clause (c) of the definition of “Eligible Assignee”.

 
 
 
2  Required if the Assignee is an Eligible Assignee solely by reason of
clause (c) of the definition of “Eligible Assignee”.

 

 4
 

--------------------------------------------------------------------------------

 
